                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF MISSOURI
                                  ST. JOSEPH DIVISION

GINA R. LIPARI-WILLIAMS and MARISSA T.                 )
HAMMOND,                                               )
                                                       )
                               Plaintiffs,             )       Case No.: 5:20-cv-06067-SRB
v.                                                     )
                                                       )
THE MISSOURI GAMING COMPANY, LLC,                      )
d/b/a ARGOSY RIVERSIDE CASINO, et al.,                 )
                                                       )
                               Defendants.


       DEFENDANTS’ ANSWER TO PLAINTIFFS’ THIRD AMENDED CLASS AND
                     COLLECTIVE ACTION COMPLAINT

          Defendants Penn National Gaming, Inc. (“PNG”), The Missouri Gaming Company d/b/a

 Argosy Casino Hotel & Spa (“Argosy”), and St. Louis Gaming Ventures, LLC d/b/a Hollywood

 Casino St. Louis (“Hollywood”) (collectively “Defendants”), by and through their attorneys,

 answer Plaintiffs’ Third Amended Class and Collective Action Complaint as follows:

          1.      Plaintiff Lipari-Williams commenced this action in the Circuit Court of Platte

 County, Missouri on March 31, 2020 in a matter captioned Lipari-Williams v. The Missouri

 Gaming Company, LLC, et al., Case No. 20AE-CC00099. Defendants were served with process

 on April 2, 2020 by personally serving their registered agent, CT Corporation System, with a

 copy of the state court petition and summonses. Defendants removed this matter on May 1, 2020

 on the basis of alleged traditional diversity jurisdiction pursuant to 28 U.S.C. § 1332(a)(1). See

 Notice of Removal, Doc. 1 at ¶ 8. Defendants asserted complete diversity existed between the

 named parties and that Plaintiff Lipari-Williams, individually, would necessarily incur, at least,

 $75,000 in reasonable attorneys’ fees. See id. at ¶¶ 22-28.




 76677137.1
              Case 5:20-cv-06067-SRB Document 65 Filed 03/05/21 Page 1 of 83
         ANSWER: Defendants state the documents referenced speak for themselves and

specifically deny any characterization or mischaracterization thereof. Defendants deny any

remaining allegations and implications in Paragraph 1.

                                        NATURE OF ACTION

         2.      This is a class and collective action concerning three unlawful employment

practices occurring at Defendant PNG’s casino properties.

         ANSWER:        Defendants deny that any class or collective has been certified, that

any class or collective should be certified, that they engaged in any “unlawful employment

practices,” and that PNG jointly employs or employed Hollywood’s or Argosy’s employees,

or the employees at any indirect, subsidiary casino. Defendants deny all remaining

allegations and implications in Paragraph 2.

         3.      First, Defendants deducted from the wages of Plaintiffs and all other similarly

situated employees the costs to obtain and thereafter maintain and renew state-issued gaming

licenses. This practice violates both federal and Missouri law. As multiple federal district courts

(including this Court) have held, these gaming licenses are primarily for the benefit and

convenience of the employers (here, Defendants). As such, pursuant to the Fair Labor Standards

Act (“FLSA”), 29 U.S.C. § 201, et seq., these gaming license costs may not be deducted from an

employee’s wages to the extent the deductions bring the employee’s wages below the federally-

mandated $7.25 per hour minimum wage. Likewise, the gaming license deductions are not for

the “private benefit of the employees.” As such, pursuant to the Missouri Minimum Wage Law

(“MMWL”), RSMo. § 290.500, et seq., these gaming license costs may not be deducted from an

employee’s wages to the extent the deductions bring the employee’s wages below the Missouri

minimum wage. Because Plaintiffs and all other similarly situated employees have been paid at



                                                2
76677137.1
             Case 5:20-cv-06067-SRB Document 65 Filed 03/05/21 Page 2 of 83
or below the federal and Missouri minimum wage rates, the gaming license deductions

necessarily reduced their wages below the minimum wage in violation of both statutes. Plaintiffs

assert the gaming license deduction claims as a collective action pursuant to the FLSA, 29

U.S.C. § 216(b), and class actions pursuant Federal Rule of Civil Procedure 23.

         ANSWER:       Defendants admit that certain individuals who wish to work in the

casino industry in Missouri must personally qualify for and obtain an appropriate gaming

license from the Missouri Gaming Commission. Defendants further admit that certain

individuals who wish to continue working in casinos in Missouri must later qualify for and

renew their license. Defendants further admit the Missouri Gaming Commission charges a

fee to the individuals who wish to work or continue working in casinos in Missouri when

the individuals obtain, replace or renew their personal gaming license. Defendants further

admit certain Argosy and Hollywood employees voluntarily elected to pay for their gaming

license through a convenient payroll deduction. To the extent this Paragraph relies on the

FLSA, MMWL, or Rule 23, Defendants state they speak for themselves and specifically

deny any characterization or mischaracterization thereof. Defendants specifically deny that

PNG jointly employs or employed Argosy’s or Hollywood’s employees, that anyone other

than the employees initially obtain or renew the employees’ state-issued gaming license,

that there are any “similarly situated employees” and that the state-issued gaming license is

primarily for Defendants’ benefit and convenience. Defendants deny all remaining

allegations and implications in Paragraph 3.

         4.      Second, Defendants have created a mandatory tip pooling policy by which

Defendants require their table games dealers to pool their tips and then, in violation of the FLSA

and MMWL, distribute those tips to the table games dealers who earned them as well as to pay



                                                3
76677137.1
             Case 5:20-cv-06067-SRB Document 65 Filed 03/05/21 Page 3 of 83
the Paid Time Off (“PTO”) of certain non-tipped, manager and supervisor employees. This

practice violates the express language of the FLSA prohibiting tip pooling whereby employees

“who customarily and regularly receive tips” share tips with non-tipped employees who do not.

See29 U.S.C. 203(m)(2)(A)(ii). Likewise, this practice violates the express language of the FLSA

prohibiting the employer from keeping any portion of its employees’ tips, “including allowing

managers or supervisors to keep any portion of employees’ tips.” See 29 U.S.C. 203(m)(2)(B). In

addition, this practice violates the MMWL because these table games dealers who earned the tips

are not being allowed to “retain[] compensation in the form of gratuities” as provided for under

the MMWL. See RSMo. § 290.512(1). As a result, Defendants are not entitled to a tip credit

under federal or Missouri law meaning Plaintiffs and all similarly situated employees are entitled

to the difference between their direct cash wage and the federal and/or applicable Missouri

minimum wage, whichever is greater. In addition, under the FLSA, Plaintiffs and all similarly

situated employees are entitled to recover the wrongfully diverted tips.

         ANSWER:       Defendants admit that table games dealers at Hollywood and Argosy

participate in valid tip pool arrangements. To the extent this Paragraph relies on the FLSA

or the MMWL, Defendants state these they speak for themselves and specifically deny any

characterization or mischaracterization thereof. Defendants specifically deny that PNG

jointly employs or employed Argosy’s or Hollywood’s employees, that there are any

“similarly situated employees,” and that any tip pool arrangement violated the law.

Defendants deny all remaining allegations and implications in Paragraph 4.

         5.      Third, Defendant PNG breached its fiduciary duties under the Employee

Retirement Income Security Act of 1974 (“ERISA”), 29 U.S.C. § 1001, et seq. At all relevant

times, Defendant PNG has been the sponsor of a health plan to provide eligible employees and



                                                 4
76677137.1
             Case 5:20-cv-06067-SRB Document 65 Filed 03/05/21 Page 4 of 83
retirees of Defendant PNG with health care benefits. Since, at least, 2014, the health plan has

included an outcome-based wellness program based on a health factor within the meaning of

ERISA. The wellness plan included a tobacco surcharge for employees enrolled in company-

sponsored medical coverage who have used tobacco products within the last three months or

have participating dependents who have used tobacco products within the last three months. The

Tobacco Surcharge has been in place since, at least, 2014. Since 2019, the Tobacco Surcharge has

been $23.08 per bi-weekly pay period ($50 per month) for one tobacco user, and $46.15 per bi-

weekly pay period ($100 per month) for two tobacco users. However, if employees or their

dependents enroll in a smoking cessation program, they are eligible to have the tobacco surcharge

removed upon completion of the smoking cessation program. But any adjustments by PNG are on

a prospective basis only - there are no retroactive adjustments to the tobacco user surcharge. In

order to satisfy the requirement to provide a reasonable alternative standard, the same, full reward

from an outcome-based wellness program must be available to individuals who qualify by

satisfying a reasonable alternative standard as is provided to individuals who qualify by satisfying

the program’s otherwise applicable standard. In other words, all similarly situated employees must

be allowed to obtain the full reward (i.e., completely avoiding the tobacco surcharge) through the

reasonable alternative. Because PNG refuses to make retroactive adjustments to the tobacco

surcharge, individuals have not and will not receive the full amount of the reward - the tobacco

surcharge will only be removed after completion of the smoking cessation program through the

remainder of the plan year. As a result, PNG has failed to satisfy the requirement to provide a

reasonable alternative standard to its outcome-based wellness program based on a health-status

factor (tobacco). Because Defendant PNG failed to offer a reasonable alternative standard for the

Tobacco Surcharge, it has operated an illegal and discriminatory outcome-based wellness program



                                                 5
76677137.1
             Case 5:20-cv-06067-SRB Document 65 Filed 03/05/21 Page 5 of 83
because it discriminates on the basis of a health-status related factor (namely, tobacco use). This

constitutes a breach of ERISA’s fiduciary duties, and Defendant PNG must, among other things,

disgorge all Tobacco Surcharges it obtained through its breach of fiduciary duty.

         ANSWER:        Defendants state Paragraph 5 is a legal conclusion to which no

response is required. To the extent a response is required, Defendants admit PNG sponsors

a health plan, and that, since 2014, there has been a tobacco surcharge for participants and

their dependents who use to tobacco products in the amount of $23.08 per bi-weekly pay

period for one tobacco user, and $46.15 per biweekly pay period for two tobacco users.

Defendants further admit participants in the group health plan may avoid the charge

relating to tobacco usage if they complete a smoking cessation program and submit an

updated Tobacco User Affidavit, among other ways. Defendants deny all remaining

allegations in Paragraph 5.

                                              PARTIES

         6.      Plaintiff Gina R. Lipari-Williams resides in Platte City, Missouri, and is a resident

of the State of Missouri. Plaintiff Lipari-Williams was previously employed by Defendants at

their Argosy Riverside property located in Platte County, Missouri. Plaintiff Lipari-Williams’

Consent to Join was previously filed with the Court. See Doc. 24-1.

         ANSWER:        Upon information and belief, Defendants admit Plaintiff Gina R.

Lipari-Williams resides in Platte City, Missouri, and is a resident of the State of Missouri.

Defendants admit that Plaintiff was employed by Argosy, which operates a casino in

Riverside, Missouri. Defendants state Doc 24-1 speaks for itself and specifically deny any

characterization or mischaracterization thereof. Defendants specifically deny PNG and/or

Hollywood jointly or otherwise employs or employed Plaintiff. Defendants deny all

remaining allegations and implications in Paragraph 6.

                                                   6
76677137.1
             Case 5:20-cv-06067-SRB Document 65 Filed 03/05/21 Page 6 of 83
         7.      Plaintiff Marissa T. Hammond resides in St. Charles County, Missouri and is a

resident of the State of Missouri. Plaintiff Hammond was previously employed by Defendants at

their Hollywood Casino St. Louis property located in St. Louis County, Missouri. Plaintiff

Hammond’s Consent to Join was previously filed with the Court. See Doc. 24-2.

         ANSWER:        Upon information and belief, Defendants admit Plaintiff Marissa T.

Hammond resides in St. Charles County, Missouri, and is a resident of the State of

Missouri. Defendants admit that Plaintiff was formerly employed by Hollywood, which

operates a casino in Maryland Heights, Missouri. Defendants state Doc 24-2 speaks for

itself and specifically deny any characterization or mischaracterization thereof. Defendants

specifically deny PNG and/or Argosy jointly or otherwise employs or employed Plaintiff.

Defendants deny all remaining allegations and implications in Paragraph 7.

         8.      Plaintiff Lucinda M. Layton resides in Clay County, Missouri and is a resident of

the State of Missouri. Plaintiff Layton is currently [sic] by Defendants at their Argosy Riverside

property located in Platte County, Missouri.

         ANSWER:        Upon information and belief, Defendants admit Plaintiff Lucinda T.

Layton resides in Clay County, Missouri, and is a resident of the State of Missouri.

Defendants state that the second sentence of Paragraph 8 appears incomplete. Defendants

assume the second sentence of Paragraph 8 attempts to allege that “Plaintiff Layton is

currently employed by Defendants at their Argosy Riverside property located in Platte

County, Missouri.” Subject to that assumption, Defendants admit that Plaintiff Layton is

currently employed by Argosy, which operates a casino in Riverside, Missouri. Defendants

specifically deny PNG and/or Hollywood jointly or otherwise employs or employed Plaintiff

Layton. Defendants deny all remaining allegations and implications in Paragraph 8.



                                                 7
76677137.1
             Case 5:20-cv-06067-SRB Document 65 Filed 03/05/21 Page 7 of 83
         9.      Defendant Argosy Riverside is a limited liability company organized under the

laws of the State of Missouri with its principal place of business in Platte County, Missouri.

         ANSWER:        Defendants admit the allegations in Paragraph 9.

         10.     Defendant Hollywood Casino St. Louis is a limited liability company organized

under the laws of the State of Delaware with its principal place of business in St. Louis County,

Missouri.

         ANSWER:        Defendants admit the allegations in Paragraph 10.

         11.     Defendant PNG is a corporation organized under the laws of the Commonwealth

of Pennsylvania with its principal place of business in Wyomissing, Pennsylvania.

         ANSWER:        Defendants admit the allegations in Paragraph 11.

                                JURISDICTION AND VENUE

         12.     This Court has personal jurisdiction over Defendants Argosy Riverside and

Hollywood Casino St. Louis because their principal places of business are located within the

State of Missouri, they transact business within the State of Missouri, they enter into contracts

within the State of Missouri, and they are authorized by the Missouri Secretary of State to do

business within the State of Missouri.

         ANSWER:        The allegations in Paragraph 12 contain legal conclusions to which no

response is required. To the extent a response is required, Defendants admit the United

States District Court for the Western District of Missouri has jurisdiction over this matter

based on diversity jurisdiction and that venue is proper in the United States District Court

for the Western District of Missouri as to Plaintiffs, The Missouri Gaming Company, LLC,

and St. Louis Gaming Ventures, LLC. Defendants specifically deny any wrongdoing and

deny all remaining allegations and implications in Paragraph 12.



                                                 8
76677137.1
             Case 5:20-cv-06067-SRB Document 65 Filed 03/05/21 Page 8 of 83
         13.     This Court has personal jurisdiction over Defendant PNG because it transacts

business within the State of Missouri, it enters into contracts within the State of Missouri, and it

is authorized by the Missouri Secretary of State to do business within the State of Missouri. For

example, Defendant PNG possesses an approved casino operator’s license issued by the Missouri

Gaming Commission because it owns and operates three casinos in Missouri.

         ANSWER:        The allegations in Paragraph 13 contain legal conclusions to which no

response is required. To the extent a response is required, Defendants admit PNG has a

casino operator’s license issued by the Missouri Gaming Commission because it owns three

casinos in Missouri. Defendants deny the remaining allegations and implications in

Paragraph 13.

         14.     The FLSA authorizes court actions by private parties to recover damages for

violation of the FLSA’s wage and hour provisions. The Court possesses subject matter

jurisdiction over Plaintiffs’ FLSA claims based upon 29 U.S.C. § 216(b) and 28 U.S.C. § 1331.

The Court likewise has subject matter jurisdiction over Plaintiffs’ state-law wage and hour

claims because they are so related to the FLSA claims that they form part of the same case and

controversy, satisfying supplemental jurisdiction pursuant to 28 U.S.C. § 1367.

         ANSWER:        The allegations in Paragraph 14 contain legal conclusions to which no

response is required. To the extent a response is required, Defendants admit federal courts

have federal question jurisdiction over FLSA claims and deny all allegations and

implications in Paragraph 14.

         15.     ERISA authorizes actions by private parties to recover damages for violations of

the statute’s fiduciary duties. The Court possesses subject matter jurisdiction over Plaintiff




                                                 9
76677137.1
             Case 5:20-cv-06067-SRB Document 65 Filed 03/05/21 Page 9 of 83
Hammond and Layton’s ERISA claims based upon 29 U.S.C. §§ 1132(a)(1) and (e)(1) and 28

U.S.C. § 1331.

         ANSWER:        The allegations in Paragraph 15 contain legal conclusions to which no

response is required. To the extent a response is required, Defendants admit federal courts

have federal question jurisdiction over ERISA claims and deny all remaining allegations

and implications in Paragraph 15.

         16.      Venue in this district is proper pursuant to 28 U.S.C. § 1391(b) because a

substantial part of the events giving rise to this claim occurred in this judicial district and

Defendants are each subject to personal jurisdiction in this district. Plaintiff Lipari-Williams

worked for Defendants at their Argosy Riverside property, which Defendants operate within the

Western District of Missouri.

         ANSWER:        The allegations in Paragraph 16 contain legal conclusions to which no

response is required. To the extent a response is required, Defendants admit Argosy

operates a casino in Platte County, Missouri, and that Plaintiff Lipari-Williams was

employed by Argosy. Defendants deny PNG and/or Hollywood employed Plaintiff Lipari-

Williams, jointly or otherwise. Defendants deny all remaining allegations and implications

in Paragraph 16.

      COMMON ALLEGATIONS REGARDING FLSA AND MMWL VIOLATIONS

         17.      PNG operates a hub and spoke employment structure whereby, PNG, at the

operational center of the wheel, has spokes leading out to each of its individual casino subsidiaries,

including Argosy Riverside and Hollywood Casino St. Louis (collectively, the subsidiary casino

entities). By design, each individual subsidiary casino entity is the acknowledged employer of

the employees, like Plaintiffs, who physically work at the casino property. However, as a matter



                                                 10
76677137.1
             Case 5:20-cv-06067-SRB Document 65 Filed 03/05/21 Page 10 of 83
of economic reality, from its position at the operational center of this structure, PNG has the

ability to and, in fact, does operate its subsidiary casinos and instructs the entities on how and

when to execute employment policies. The subsidiaries casino entities must and do follow

PNG’s operational instructions. Due to the pervasive control PNG both possesses and exercises

over the employees at each of its casinos (both directly and indirectly), PNG is a joint employer

of Plaintiffs and all others similarly situated, along with each respective subsidiary casino entity,

like Argosy Riverside.

         ANSWER:         Defendants admit that Argosy and Hollywood are indirect

subsidiaries of PNG. Defendants further admit that Argosy and Hollywood are each an

independent entity that employs individuals to work at a casino1 operated specifically by

that entity. Defendants deny the remaining allegations and implications set forth in

Paragraph 17, including that PNG is an employer or joint employer of Plaintiffs or any

individual they seek to represent in a putative class or collective.

         18.      There is no material difference between the manner in which PNG treats each of its

casino properties or the Plaintiffs (and those who are similarly situated to them) who work at each

of the PNG casino properties. Each of the casino properties is akin to a regional office of PNG’s

nationwide gaming operation with PNG in control and directing the policies and procedures across

the country that affect the day-to-day lives of Plaintiffs and all other similarly situated employees.

         ANSWER:         Defendants deny the allegations set forth in Paragraph 18.

         19.      At all relevant times, PNG, with and through the individual subsidiary casino

entities, jointly employed each Plaintiff (and other similarly situated employees) because:

         1
         Hollywood and Argosy each own and operate gaming, hospitality, and entertainment
businesses that are much more involved and complicated than operating a casino. These
businesses include restaurants, hotels, entertainment venues, meeting and/or banquet facilities,
bars and/or lounges. Nevertheless, for ease of identification only, Defendants will refer to the
businesses Argosy and Hollywood own and operate as a “casino.”

                                                  11
76677137.1
             Case 5:20-cv-06067-SRB Document 65 Filed 03/05/21 Page 11 of 83
                  a.     PNG had the right to and did exercise control over the hiring and firing of

         Plaintiffs and all other similarly situated employees;

                  b.     PNG had the right to and did supervise the work schedules, conditions of

         employment, and the manner in which Plaintiffs and all other similarly situated

         employees performed their jobs;

                  c.     PNG had the right to and did determine the rate and method of payment

         for Plaintiffs and all other similarly situated employees; and

                  d.     PNG was primarily responsible for and did maintain the employment

         records for Plaintiffs and all other similarly situated employees.

         ANSWER:         Defendants deny the allegations set forth in Paragraph 19.

         20.      As owners and operators of gaming establishments (i.e., casinos) within the State

of Missouri, Defendants are subject to the provisions of Missouri law governing riverboat

gambling and their interpreting regulations. See RSMo. § 313.800, et seq.; see also Mo. Code

Regs. Ann. tit. 11, § 45-4.010, et seq.

         ANSWER:         Paragraph 20 contains legal arguments, interpretations, and

conclusions to which no response is required. To the extent a response is required,

Defendants admit the gaming industry in Missouri is regulated by various statutes, rules,

and regulations. Defendants deny all further remaining allegations and implications in

Paragraph 20.

         21.      Defendants must ensure their employees possess Occupational Gaming Licenses

in order to conduct Defendants’ casino businesses. Without licensed employees, Defendants’

Missouri casinos could not function. See Mo. Code Regs. Ann. tit. 11, § 45-4.010.




                                                  12
76677137.1
             Case 5:20-cv-06067-SRB Document 65 Filed 03/05/21 Page 12 of 83
         ANSWER:         Paragraph 21 contains legal arguments, interpretations, and

conclusions to which no response is required. To the extent a response is required,

Defendants admit the gaming industry in Missouri is regulated by various statutes,

regulations and rules. Defendants further admit that all companies, including Defendants,

need employees to function. Defendants deny all remaining allegations and implications in

Paragraph 21.

         22.      Pursuant to the Missouri Gaming Commission’s regulations, Level I Occupational

Gaming Licenses cost $1,000 for an application fee and $100 for an annual license fee. Level II

Occupational Gaming Licenses cost $75 for an application fee and $50 for an annual license fee.

See Mo. Code Regs. Ann. tit. 11, § 45-4.380.

         ANSWER:         Paragraph 22 contains legal interpretations of Missouri state

regulations to which no response is required. To the extent a response is required,

Defendants state the cited regulation speaks for itself and deny any characterization or

mischaracterization thereof.

         23.      Defendants have established a uniform gaming license deduction policy that

governs all employees at its Missouri casinos.

         ANSWER:         Defendants deny the allegations and implications in Paragraph 23.

         24.      Under this policy, Defendants deduct from their employees’ wages the amount it

costs Defendants to initially obtain and thereafter renew the employees’ state-issued gaming

licenses.

         ANSWER:         Defendants admit that certain individuals who wish to work in casinos

in Missouri must personally qualify for and obtain an appropriate gaming license from the

Missouri Gaming Commission. Defendants further admit that such individuals who wish to



                                                 13
76677137.1
             Case 5:20-cv-06067-SRB Document 65 Filed 03/05/21 Page 13 of 83
continue working in casinos in Missouri must later qualify for and renew their license.

Defendants further admit the Missouri Gaming Commission charges a fee to the

individuals who wish to work or continue working in casinos in Missouri when the

individuals obtain, replace or renew their personal gaming license. Defendants further

admit certain Argosy and Hollywood employees voluntarily elected to pay for their gaming

license through a convenient payroll deduction. Defendants specifically deny PNG jointly

or otherwise employs Argosy’s or Hollywood’s employees, and that there is any “uniform

gaming license deduction policy.” Defendants deny all remaining allegations and

implications in Paragraph 24.

         25.      With respect to the FLSA, Defendants may only deduct these gaming license costs

from their employees’ wages if the costs are primarily for the benefit of employees. However,

Defendants’ employees’ state-issued gaming licenses are primarily for the benefit or

convenience of Defendants. Defendants’ casinos exist in a heavily regulated environment. For

example, Defendants can only have table games in their casinos if they are operated by

employees (table games dealers) who have the required state-issued gaming license. These state-

issued gaming licenses are specifically required for the employee’s performance of the

employer’s particular business. Without these state licensed employees, Defendants could not

compliantly operate their casinos and, in turn, generate the revenues needed to support their

operations and realize profits. Also, courts interpreting the requirements of 29 C.F.R. § 531.35

(“Free and clear” payment; “kickbacks”) and 29 C.F.R. § 531.32 (“Other facilities”) have drawn

a line between costs arising from employment itself and those arising in the ordinary course of

life. Costs that “primarily benefit the employee” are universally ordinary living expenses that one

would incur in the course of life outside the workplace. Occupational licensing costs-like the



                                                 14
76677137.1
             Case 5:20-cv-06067-SRB Document 65 Filed 03/05/21 Page 14 of 83
state-issued gaming license at issue here-arise out of employment rather than the ordinary course

of life. To that end, Plaintiffs and other similarly situated employees have no use for their gaming

license in the ordinary course of life outside the workplace. Therefore, Defendants’ employees’

state-issued gaming license primarily benefits the employer, not the employee, and cannot be

deducted from their wages where, as here, it plainly creates a minimum wage violation.

         ANSWER:        The allegations in Paragraph 25 are improper legal arguments,

interpretations, and conclusions to which no answer is required. To the extent an answer is

required, Defendants admit the casino business and gaming industry is regulated by

various state laws, regulations, or rules. Defendants further admit that almost all

companies, including Defendants, cannot operate or generate revenue without employees.

Defendants deny the remaining allegations and implications set forth in Paragraph 25.

         26.      The analysis of the FLSA minimum wage claim is the same as that of the MMWL

minimum wage claim because the MMWL “follow[s] the written regulations established by the

United States Department of Labor pertaining to the Fair Labor Standards Act.” See Mo. Code

Regs. Ann. tit. 8, § 30-4.010. Like the FLSA, the MMWL only permits certain deductions to be

credited as minimum wages if they are “for the private benefit of the employee.” See Mo. Code

Regs. Ann. tit. 8, § 30-4.050.

         ANSWER:        The allegations in Paragraph 26 are legal arguments, interpretations,

and conclusions to which no answer is required. To the extent an answer is required,

Defendants deny the allegations set forth in Paragraph 26.

         27.      Given that Defendants’ gaming license deductions primarily benefit Defendants

(as opposed to Plaintiffs and similarly situated employees), Defendants may not deduct the




                                                15
76677137.1
             Case 5:20-cv-06067-SRB Document 65 Filed 03/05/21 Page 15 of 83
gaming license costs from employees’ wages to the extent they create a minimum wage violation

under the terms of the FLSA or MMWL.

         ANSWER:         Paragraph 27 contains improper legal arguments, interpretations,

and conclusions to which no response is required. To the extent an answer is required,

Defendants deny the allegations set forth in Paragraph 27.

         28.      For Defendants’ many employees, like Plaintiffs, who are paid a direct cash wage

of $7.25 per hour (the federally required minimum wage) or less, which include, among others,

Defendants’ tipped employees (like Plaintiffs) for whom Defendants pay a sub-minimum direct

cash wage and claim an FLSA section 3(m) tip credit, this gaming license deduction is unlawful

because it necessarily reduces the employee’s earnings below the required minimum wage or

overtime compensation in the workweeks in which Defendants make the deduction, resulting in

violations of the FLSA.

         ANSWER:         The allegations in Paragraph 28 are improper legal arguments,

interpretations, and conclusions to which no answer is required. To the extent an answer is

required, Defendants deny the allegations set forth in Paragraph 28.

         29.      As the Department of Labor has explained, when an employer claims an FLSA

section 3(m) tip credit, the tipped employee is considered to have been paid only the minimum

wage for all non-overtime hours worked in a tipped occupation and the employer may not take

deductions because any such deduction reduces the tipped employee’s wages below the

minimum wage

         ANSWER:         The allegations in Paragraph 29 are improper legal arguments,

interpretations, and conclusions to which no answer is required. To the extent an answer is

required, Defendants deny the allegations set forth in Paragraph 29.



                                                 16
76677137.1
             Case 5:20-cv-06067-SRB Document 65 Filed 03/05/21 Page 16 of 83
         30.      This is not the first time a federal district court has considered the applicability of

the FLSA to the common casino industry practice of deducting the costs of obtaining and

renewing gaming licenses from employees’ wages in the context of minimum wage violations.

         ANSWER:         The allegations in Paragraph 30 contain improper legal arguments,

interpretations, and conclusions to which no answer is required. To the extent an answer is

required, Defendants state any federal district court decisions or orders or other writings

speak for themselves and deny any characterization or mischaracterization thereof.

Defendants deny all further remaining allegations and implications in Paragraph 30.

         31.      In Lockett v. Pinnacle Entertainment, Inc., 408 F. Supp. 3d 1043 (W.D. Mo. 2019),

Judge Fenner found “[t]he necessity of a gaming license arises out of employment, and therefore, it

primarily benefits Defendants, as employers. Accordingly, the FLSA prohibits the deduction of any

cost or fee for the gaming license.” Id. at 1049. In Lockett, the Court likewise found that, because

the named plaintiffs were tipped employees earning a direct cash wage of $7.24 or less, any

deduction necessarily created a minimum wage violation. Id. at 1048-49.

         ANSWER:         The allegations in Paragraph 31 do not comply with Federal Rules of

Civil Procedure 8(a) and 8(d)(1) and should be stricken by this Court as improper and

immaterial. Indeed, Paragraph 31 does not even discuss Defendants. The “allegations” in

Paragraph 30 are improper legal arguments, interpretations, and conclusions to which no

answer is required. To the extent an answer is required, Defendants state any decision in

Lockett speaks for itself and deny any characterization or mischaracterization thereof.

Defendants deny the Lockett case is binding or applicable, deny they violated any laws in

any way, and deny all other allegations in Paragraph 31.




                                                    17
76677137.1
             Case 5:20-cv-06067-SRB Document 65 Filed 03/05/21 Page 17 of 83
         32.      In Lilley v. IOC-Kansas City, Inc., 2019 WL 5847841 (W.D. Mo. Nov. 7, 2019),

this Court found “considering Plaintiffs’ factual allegations in the context of the DOL regulations

and case law, the gaming license fee is a cost arising from employment and not arising in the

ordinary course of life. Plaintiffs have satisfied their burden at this early stage in the litigation to

plead facts that would support the conclusion that the gaming license fee primarily benefits

Defendant and, therefore, may not be deducted from wages to the extent the fee brings an

employee’s pay below the minimum wage required by the FLSA and [Missouri Minimum Wage

Law].” Id. at *3.

         ANSWER:        The allegations in Paragraph 32 do not comply with Federal Rules of

Civil Procedure 8(a) and 8(d)(1) and should be stricken by this Court as improper and

immaterial. Indeed, Paragraph 32 does not even discuss Defendants. The “allegations” in

Paragraph 31 are improper legal arguments, interpretations, and conclusions to which no

answer is required. To the extent an answer is required, Defendants state any decision in

Lilley speaks for itself and deny any characterization or mischaracterization thereof.

Defendants deny the Lilley case is binding or applicable, deny they violated any laws in any

way, and deny all other allegations in Paragraph 32.

         33.      Likewise, the Department of Labor announced in November 2018 that it had

completed an investigation and concluded that a casino operator’s deductions made from

employees’ wages to cover its costs for individual employee’s casino gaming licenses created

minimum wage violations when those deductions brought the employee’s pay below the federal

minimum wage of $7.25 per hour. In that case, the casino operator was required to pay $175,128

in back wages and damages to 889 employees at its casinos.




                                                  18
76677137.1
             Case 5:20-cv-06067-SRB Document 65 Filed 03/05/21 Page 18 of 83
         ANSWER:        The allegations and arguments set forth in Paragraph 33 do not

comply with Federal Rules of Civil Procedure 8(a) and 8(d)(1) and should be stricken by

the Court as improper and immaterial. Indeed, Paragraph 33 does not even discuss

Defendants. The “allegations” in Paragraph 33 are improper legal arguments,

interpretations, and conclusions to which no answer is required. To the extent an answer is

required, Defendants deny a Department of Labor investigation of an entirely unrelated

entity applies, deny they violated any law in any way, and deny all other allegations in

Paragraph 33.

         34.      Defendants deducted gaming license fees from Plaintiff Lipari-Williams’ wages

during the pay period ending on March 14, 2019. During this pay period, Defendants deducted a

gaming license fee in the amount of $25.00 from Plaintiff Lipari-Williams’ wages. During this

pay period, Plaintiff Lipari-Williams was paid a direct cash wage of $6.386 per hour. This wage is

below the federal minimum wage of $7.25 per hour and the then-applicable Missouri minimum

wage of $8.60 per hour. Under these circumstances and for purposes of the FLSA and MMWL,

any deduction from Plaintiff Lipari-Williams’ wages, including the unlawful gaming license

deduction at issue, constitutes a minimum wage violation.

         ANSWER:        Defendants admit Plaintiff Lipari-Williams was paid a base hourly

rate of $6.386 per hour plus tips during the March 14, 2019 pay period. Defendants further

admit Argosy permissibly deducted the total amount of $25.00 from Plaintiff Lipari-

Williams’ pay check during the time period stated in Paragraph 34. Defendants deny all

remaining allegations and implications in Paragraph 34.

         35.      Similarly, Defendants deducted gaming license fees from Plaintiff Hammond’s

wages during the pay period ending on May 30, 2019. During this pay period, Defendants



                                                19
76677137.1
             Case 5:20-cv-06067-SRB Document 65 Filed 03/05/21 Page 19 of 83
deducted a gaming license fee in the amount of $25.00 from Plaintiff Hammond’s wages. During

this pay period, Plaintiff Hammond was paid a direct cash wage of $5.6456 per hour. This wage

is below the federal minimum wage of $7.25 per hour and the then-applicable Missouri

minimum wage of $8.60 per hour. Under these circumstances and for purposes of the FLSA and

MMWL, any deduction from Plaintiff Hammond’s wages, including the unlawful gaming license

deduction at issue, constitutes a minimum wage violation.

         ANSWER:        Defendants admit Plaintiff Hammond was paid a base hourly rate of

$5.6456 per hour plus tips during the March 14, 2019 pay period. Defendants further admit

Argosy permissibly deducted the total amount of $25.00 from Plaintiff Hammond’s pay

check during the time period stated in Paragraph 35. Defendants deny all remaining

allegations and implications in Paragraph 35.

         36.      Pursuant to 29 U.S.C. § 216(b), “Any employer who violates the provisions of

section 206 or section 207 of this title shall be liable to the employee or employees affected in the

amount of their unpaid minimum wages, or their unpaid overtime compensation, as the case may

be, and in an additional equal amount as liquidated damages.” As Defendants violated the FLSA’s

minimum wage and/or overtime compensation provisions through an illegal gaming license

deduction, Plaintiffs and all others similarly situated are entitled to recover their unpaid minimum

wages or overtime compensation, along with an additional equal amount as liquidated damages.

         ANSWER:        The allegations in Paragraph 36 are improper legal arguments,

interpretations, and conclusions to which no answer is required. To the extent an answer is

required, Defendants deny the allegations set forth in Paragraph 36, and deny that

Plaintiffs are entitled to any relief.




                                                 20
76677137.1
             Case 5:20-cv-06067-SRB Document 65 Filed 03/05/21 Page 20 of 83
         37.      Defendants’ FLSA violations alleged herein were willful in that Defendants either

knew of the specific FLSA requirements and prohibitions at issue at the time of the alleged

violations and intentionally did not comply with them, or showed reckless disregard for the

matter of whether their conduct violated the FLSA. For example, Defendants have been aware of

Judge Fenner’s decision in Lockett holding gaming licenses are primarily for the benefit of the

employer and may not be deducted where it creates a minimum wage violation since the decision

was issued and has continued to deduct the cost of gaming licenses from its employees’ wages

since that opinion was issued. Further, Defendants have also intentionally or recklessly ignored

case law from the Southern District of New York issued in 2013 that expressly holds that

occupational licensing costs are primarily for the benefit of the employer and, therefore, cannot

be deducted from an employee’s wages if the deduction reduces the employee’s earnings below

the required minimum wage or overtime compensation. See Williams v. Secure Resource

Communication Corp., 2013 WL 4828578 (S.D.N.Y. Sept. 10, 2013).

         ANSWER:         The allegations in Paragraph 37 include improper legal arguments,

interpretations, and conclusions to which no answer is required. To the extent an answer is

required, Defendants deny Williams is binding or applicable, deny they violated any laws in

any way, and deny all other allegations in Paragraph 37.

         38.      Plaintiff Lipari-Williams is table games dealer who participates in mandatory tip

pooling arrangement at Defendants’ Argosy Riverside property. Plaintiff Hammond was a table

games dealer who participated in a mandatory tip pooling arrangement at Defendants’

Hollywood Casino St. Louis property. Defendants have operated an unlawful tip pooling

arrangement in violation of the FLSA and MMWL by including a category of employees

commonly referred to as “Dual-Rate Supervisors” in the tip pool as explained below.



                                                 21
76677137.1
             Case 5:20-cv-06067-SRB Document 65 Filed 03/05/21 Page 21 of 83
         ANSWER:        Defendants admit Plaintiff Lipari-Williams was Table Games Dealer

working at Argosy who participated in a valid tip pool. Defendants admit Plaintiff

Hammond is a former Table Games Dealer who worked at Hollywood who participated in

a valid tip pool. Defendants deny the remaining allegations and implications set forth in

Paragraph 38.

         39.      PNG has established a uniform or substantially similar Paid Time Off (“PTO”)

policy that governs PTO for hourly employees at its casinos, including Argosy Riverside and

Hollywood Casino St. Louis.

         ANSWER:        Defendants deny the allegations set forth in Paragraph 39.

         40.      PNG’s PTO policy provides that PTO hours accrue for every hour worked based

on the employee’s length of service with PNG according to a set schedule.

         ANSWER:        Defendants admit PTO hours at Argosy and Hollywood accrue PTO

based on hours worked and length of service. Defendants deny the remaining allegations

and implications set forth in Paragraph 40.

         41.      Defendants jointly employ certain workers under the job title “Dual-Rate

Supervisor” (or its equivalent by any other name), which includes employment in two

occupations: (1) floor supervisor; and (2) table games dealer. The Department of Labor refers to

this type of employment as a “dual job” situation.

         ANSWER:        Defendants admit Argosy and Hollywood employed individuals with

various job titles, including Table Games Dealer, and individuals who work as dual-rate

dealers. Defendants deny PNG employed or jointly employed any employees with the job

titles Dual-Rate Supervisor, Floor Supervisor, or Table Games Dealer (or otherwise). To

the extent Paragraph 41 call for legal conclusions to which no answer is required,



                                               22
76677137.1
             Case 5:20-cv-06067-SRB Document 65 Filed 03/05/21 Page 22 of 83
Defendants deny the same. Defendants deny the remaining allegations and implications set

forth in Paragraph 41.

         42.      With respect to their employment as a floor supervisor (a non-tipped occupation),

these employees are paid a regularly hourly rate (say, $19 per hour). Defendants classify full-

time floor supervisors (who perform the same job duties as dual rate supervisors when Dual-Rate

Supervisors are functioning in their floor supervisor role) as exempt pursuant to the executive

and/or administrative exemption. Hours worked in their employment as a floor supervisor are

specifically tracked and separately paid as such in Defendants’ timekeeping and payroll records.

         ANSWER:         Defendants admit Argosy and Hollywood pay “dual rate” employees a

separate hourly rate for each different job performed. Defendants deny the remaining

allegations and implications set forth in Paragraph 42, including that any Table Games

Dealer working in a “dual rate” position was a “supervisor” or “manager” pursuant to or

consistent with the FLSA.

         43.      With respect to Dual-Rate Supervisors’ employment as a table games dealer (a

tipped occupation that participates in a mandatory tip pooling arrangement with Plaintiffs and

other similarly situated employees), Defendants pay a sub-minimum direct cash wage. Under the

FLSA, the sub-minimum direct cash wage must be at least $2.13 per hour, and the employer is

able to count a limited amount of the employee’s tips (as re-distributed by the employer to the

employee under a valid tip pooling arrangement) as a partial credit to satisfy the difference

between the direct cash wage and the required federal minimum wage (known as a “tip credit”),

see 29 U.S.C. § 203(m)(2)(A). The credit allowed on account of tips may be less than that

permitted by statute, but it cannot be more. To illustrate, if Defendants pay a table games dealer a

sub-minimum direct cash wage of say $4.25 per hour, the amount of the “tip credit” would be $3



                                                 23
76677137.1
             Case 5:20-cv-06067-SRB Document 65 Filed 03/05/21 Page 23 of 83
(the difference between the employee’s direct cash wage of $4.25 and the federal minimum wage

of $7.25) - on the assumption further that the amount of tips actually received by the tipped

employee (as redistributed by Defendants according to the mandatory tip pooling arrangement) is

enough to make up the difference between the employee’s direct cash wage and the federal

minimum wage; if not, Defendants must make up the difference to ensure the employee is paid at

least the required minimum wage for all hours worked in their employment as a table games

dealer.

          ANSWER:       The allegations in Paragraph 43 do not comply with Federal Rules of

Civil Procedure 8(a) and 8(d)(1) and should be stricken by this Court as improper and

immaterial.       The   allegations   in   Paragraph   43   are   improper    legal   arguments,

interpretations, and conclusions to which no answer is required. To the extent an answer is

required, Defendants admit Argosy and Hollywood pay some Table Games Dealers a base

rate at less than the minimum wage, plus tips. Defendants deny all remaining allegations

and implications in Paragraph 43.

          44.     Under the FLSA, when an employer employs someone in both a tipped and non-

tipped occupation, the tip credit is available only for the hours the employee works in the tipped

occupation. Thus, for Defendants’ Dual-Rate Supervisors, the hours worked in the tipped

occupation (table games dealer) must be tracked and paid separately from the hours worked in

the non-tipped occupation (floor supervisor).

          ANSWER:       Defendants admit Argosy and Hollywood pay “dual rate” employees a

separate hourly rate for each different job performed and separately track the hours

worked in each different job. The remaining allegations in Paragraph 44 are improper

legal arguments, interpretations, and conclusions to which no answer is required. To the



                                                24
76677137.1
             Case 5:20-cv-06067-SRB Document 65 Filed 03/05/21 Page 24 of 83
extent an answer is required, Defendants deny the remaining allegations and implications

set forth in Paragraph 44.

         45.      Dual-Rate Supervisors accrue PTO in a single pot. This means there is not one pot

for PTO accrued as a tipped, hourly table games dealer, on the one hand, and a separate pot for

PTO accrued as a non-tipped and manager/supervisor Dual-Rate Supervisor, on the other hand.

Instead, the PTO earned by Dual-Rate Supervisors simply accrues in a single pot.

         ANSWER:         Defendants admit Argosy and Hollywood employees who work in a

dual-rate capacity in their respective table games departments accrue PTO based on their

time worked and length of service. Defendants further deny the remaining allegations and

implications in Paragraph 45.

         46.      For Dual-Rate Supervisors, Defendants do not track how their PTO was accrued.

However, when Dual-Rate Supervisors take PTO, they are paid PTO out of the table games

dealers’ tip pool. The PTO hours accrued in their employment as a floor supervisor (a non-tipped

occupation and managerial and supervisory position) should not properly included in any valid

tip pooling arrangement among table games dealers (like Plaintiff). But that is precisely what

Defendants are doing for their own economic benefit and to the detriment of these employees.

         ANSWER:         Defendants deny the allegations in Paragraph 46, including that any

uniform or substantially similar policy or practice exists or existed which results or

resulted in dual-rate employees being paid as if they were or are employed only as Table

Games Dealers.

         47.      Defendants also unlawfully redistribute a portion of the table games dealers’ tips

to Dual-Rate Supervisors when they are paid for such things as jury duty, bereavement leave,

sick leave, FMLA leave, and the like, which accrue and/or are paid in the same or substantially



                                                  25
76677137.1
             Case 5:20-cv-06067-SRB Document 65 Filed 03/05/21 Page 25 of 83
similar unlawful manner as the PTO described above. To the extent Dual-Rate Supervisors

accrue such additional paid leave in their employment as a floor supervisor, those hours cannot

be included as part of any valid tip pooling arrangement among table games dealers.

         ANSWER:        Defendants deny the allegations set forth in Paragraph 47, including

that any uniform or substantially similar policy or practice exists or existed which results

or resulted in dual-rate employees being paid as if they were or are employed only as Table

Games Dealers.

         48.      Defendants’ above-described scheme for the payment of PTO hours (and other

forms of paid leave) for Dual-Rate Supervisors is unlawful and violates the FLSA’s tip-pooling

provisions because (1) Defendants are violating the FLSA’s requirement that all tips received by

the tipped employee must be retained by the employee except for a valid tip pooling

arrangement; (2) Defendants are violating the FLSA’s prohibition against the pooling of tips

among employees who do not customarily and regularly receive tips; and (3) Defendants are

violating the FLSA’s requirement that it “not keep tips received by its employees for any

purposes, including allowing managers or supervisors to keep any portion of the employees’ tips,

regardless of whether or not the employer takes a tip credit” - see 29 U.S.C. § 203(m), as

amended by the Consolidated Appropriations Act, 2018 (signed March 23, 2018), along with

such section as was in effect prior to then, and all applicable regulations (as the position title

Dual-Rate Supervisor and Floor Supervisor confirm, when Dual-Rate Supervisors are

performing their non-tipped supervisory duties they are “managers or supervisors” within the

meaning of the FLSA).

         ANSWER:        Defendants deny there is any “scheme,” and deny all remaining

allegations and implications set forth in Paragraph 48.



                                               26
76677137.1
             Case 5:20-cv-06067-SRB Document 65 Filed 03/05/21 Page 26 of 83
         49.      Defendants’ above-described scheme also results in Defendants’ violation of the

FLSA’s minimum wage payment requirements, 29 U.S.C. § 206, because Defendants are paying

a direct cash wage to table games dealers (including Plaintiff) that is less than the required

minimum wage, and, due to Defendants’ non-compliance with the FLSA’s tip-pooling

provisions, Defendants are not entitled to any credit using employees’ tips against its minimum

wage obligation with respect to Plaintiffs, and other similarly situated employees.

         ANSWER:         Defendants deny there is any “scheme,” and deny all remaining

allegations and implications set forth in Paragraph 49.

         50.      For the same reasons, Defendants’ above-described tip pooling practice also

violates the MMWL. Pursuant to the MMWL, an employer may only pay a sub-minimum direct

cash wage to an employee “who receives and retains compensation in the form of gratuities in

addition to wages...” See RSMo. § 290.512(1). Defendants’ tip pooling practices violate the

MMWL because employees are not retaining tips within the meaning of the MMWL when tips

are redistributed from the mandatory tip pool to non-tipped employees and manager/supervisor

employees in the form of PTO. Due to these violations, Defendants may not claim a tip credit

and may not pay a direct cash wage below Missouri’s minimum wage meaning Defendants owe

Plaintiff and all similarly situated employees the difference between their direct cash wage and

the then-applicable minimum wage.

         ANSWER:         Defendants deny the allegations set forth in Paragraph 50.

         51.      Because Defendants’ FLSA violations as alleged herein were neither sporadic nor

infrequent, Defendants’ tip pooling arrangement for table games dealers should be invalidated

for the entire statutory look-back period of three (3) years. Alternatively, and at a minimum,

Defendants’ tip pooling arrangement for table games dealers should be invalidated as to any pay



                                                 27
76677137.1
             Case 5:20-cv-06067-SRB Document 65 Filed 03/05/21 Page 27 of 83
period during the statutory look-back period of three (3) years in which Defendants unlawfully

kept and then improperly redistributed table games dealers’ tips to pay PTO hours (or other

forms of paid leave) accrued by Dual-Rate Supervisors in their employment as a floor supervisor.

         ANSWER:         Defendants deny the allegations set forth in Paragraph 51.

         52.      As a result of Defendants’ above-described FLSA violations, and pursuant to 29

U.S.C. § 216(b), Plaintiffs and other similarly situated employees are entitled to recover from

Defendants the amount of the sum of (1) the tip credit taken (i.e., the difference between the

direct cash wage and the required federal minimum wage) / the amount of the unpaid minimum

wages, (2) all tips that were unlawfully kept by Defendants and then improperly redistributed as

payment of PTO hours (and other forms of paid leave) accrued by Dual-Rate Supervisors in their

employment as a floor supervisor, and (3) an additional equal amount as liquidated damages.

         ANSWER:         Defendants deny the allegations in Paragraph 52, and deny that

Plaintiffs are entitled to any relief.

         53.      Defendants’ FLSA violations alleged herein were willful in that Defendants either

knew of the specific FLSA requirements and prohibitions at issue at the time of the alleged

violations and intentionally did not comply with them, or showed reckless disregard for the

matter of whether their conduct violated the FLSA. By way of example, Defendants recognize,

by their own pay policies, that Dual-Rate Supervisors are not permitted to participate in the table

games dealers’ tip pool for regular hours earned in their capacity as floor supervisors. Under the

circumstances, it demonstrates willful violations of the FLSA, or at least reckless disregard for

the FLSA, to include other compensation (e.g., PTO, bereavement leave, sick leave, etc.) accrued

by Dual-Rate Supervisors in their role as floor supervisors for payment from the table games

dealers’ tip pool.



                                                 28
76677137.1
             Case 5:20-cv-06067-SRB Document 65 Filed 03/05/21 Page 28 of 83
         ANSWER:          Defendants deny the allegations set forth in Paragraph 53.

         54.       Plaintiffs and other similarly situated employees are also entitled under the FLSA,

29 U.S.C. § 216(b), to recover a reasonable attorney’s fee to be paid by the Defendants, and costs

of this action.

         ANSWER:          Defendants deny the allegations set forth in Paragraph 54, and deny

that Plaintiffs are entitled to any relief.

                      CLASS AND COLLECTIVE ACTION ALLEGATIONS

         55.       Plaintiffs Lipari-Williams and Hammond bring Count I, the FLSA claim arising

out of Defendants’ unlawful gaming license deduction policy, as an “opt-in” collective action

pursuant to 29 U.S.C. § 216(b) on behalf of themselves individually and the following collective

action class:

                  Fair Labor Standards Act Collective - Gaming License Deduction

         All persons employed and paid a direct cash wage of $7.25 per hour or less at PNG
         casinos Argosy Casino Riverside and Hollywood Casino St. Louis, and for whom a
         deduction was taken from their wages (or if the employee paid directly) for any
         amount associated with initially obtaining or thereafter renewing a state-issued
         gaming license, at any time from three years preceding the filing of the Complaint.

         ANSWER:          Defendants deny the allegations set forth in Paragraph 55, including

that any gaming license deduction collective action is appropriate and that any Plaintiff has

standing to bring such an action.

         56.       Plaintiffs Lipari-Williams and Hammond bring Count II, the FLSA claim arising

out of Defendants’ illegal tip pooling policy, as an “opt-in” collective action pursuant to 29

U.S.C. § 216(b) on behalf of herself individually and the following collective action class:

                      Fair Labor Standards Act Collective - Illegal Tip Pooling

         All persons employed as table games dealers at PNG casinos Argosy Casino
         Riverside and Hollywood Casino St. Louis who participated in the table games
         dealer tip pool, at any time from three years preceding the filing of the Complaint.

                                                   29
76677137.1
             Case 5:20-cv-06067-SRB Document 65 Filed 03/05/21 Page 29 of 83
         ANSWER:         Defendants deny the allegations set forth in Paragraph 56, including

that any tip pooling collective action is appropriate.

         57.      Plaintiffs’ FLSA claims (Count I and II) may be pursued by those who opt-in to

this case, pursuant to 29 U.S.C. § 216(b). Plaintiffs, individually and on behalf of all others

similarly situated, seek relief on a collective basis challenging Defendants’ above-described

FLSA violations. The number and identity of other plaintiffs yet to opt-in and consent to be party

plaintiffs may be determined from Defendants’ records, and potential opt-in plaintiffs may easily

and quickly be notified of the pendency of this action by U.S. Mail, email, text message, and

posting an approved notice.

         ANSWER:         Defendants deny the allegations set forth in Paragraph 57.

         58.      Plaintiffs bring Counts III, IV, V, VI, and VII as class actions pursuant to Federal

Rule of Civil Procedure 23 on behalf of four classes.

         ANSWER:         Defendants deny Plaintiffs have standing to bring these claims, that

any such duplicative or pre-empted claims are appropriate, and that any such class actions

are appropriate pursuant to Rule 23. Defendants further deny any remaining allegations

and implications set forth in Paragraph 58.

         59.      Pursuant to Federal Rules of Civil Procedure 23(a) and (b), Plaintiffs Lipari-

Williams and Hammond bring Count III on behalf of themselves and the following class:

                Missouri Minimum Wage Law Class - Gaming License Deductions

         All persons currently or formerly employed in hourly positions at Defendants’
         Argosy Riverside and/or Hollywood St. Louis properties and for whom a
         deduction was taken from their wages (or if the employee paid directly) for any
         amount associated with initially obtaining or thereafter renewing a state-issued
         gaming license when the employee’s direct cash wage was equal to or less than
         the then-applicable state minimum wage, at any time from three years prior to the
         filing of the Complaint to the present.



                                                   30
76677137.1
             Case 5:20-cv-06067-SRB Document 65 Filed 03/05/21 Page 30 of 83
         ANSWER:         Defendants deny that Plaintiffs have standing to bring this claim, that

any such duplicative or pre-empted claims are appropriate, and that any such class action

is appropriate pursuant to Rule 23. Defendants further deny any remaining allegations and

implications set forth in Paragraph 59.

         60.      Pursuant to Federal Rules of Civil Procedure 23(a) and (b), Plaintiffs Lipari-

Williams and Hammond bring Count IV on behalf of themselves and the following class:

                     Missouri Minimum Wage Law Class - Illegal Tip Pooling

         All persons employed as table games dealers at PNG casinos Argosy Casino
         Riverside and Hollywood Casino St. Louis who participated in the table games
         dealer tip pool, at any time from three years preceding the filing of the Complaint
         to the present.

         ANSWER:         Defendants deny that Plaintiffs have standing to bring this claim, that

any such duplicative or pre-empted claims are appropriate, and that any such class action

is appropriate pursuant to Rule 23. Defendants further deny any remaining allegations and

implications set forth in Paragraph 60.

         61.      Pursuant to Federal Rules of Civil Procedure 23(a) and (b), Plaintiffs Lipari-

Williams and Hammond bring Count V on behalf of themselves and the following class:

                 Missouri Breach of Contract Class - Gaming License Deductions

         All persons currently or formerly employed in hourly positions at Defendants’
         Argosy Riverside and/or Hollywood St. Louis properties and for whom a
         deduction was taken from their wages (or if the employee paid directly) for any
         amount associated with initially obtaining or thereafter renewing a state-issued
         gaming license, at any time from five years prior to the filing of the Complaint to
         the present.

         ANSWER:         Defendants deny that Plaintiffs have standing to bring this claim, that

any such duplicative or pre-empted claims are appropriate, and that any such class action

is appropriate pursuant to Rule 23. Defendants further deny any remaining allegations and

implications set forth in Paragraph 61.

                                                 31
76677137.1
             Case 5:20-cv-06067-SRB Document 65 Filed 03/05/21 Page 31 of 83
         62.      Pursuant to Federal Rules of Civil Procedure 23(a) and (b), Plaintiffs Lipari-

Williams and Hammond bring Count VI on behalf of themselves and the following class:

     Missouri Unjust Enrichment/Quantum Meruit Class - Gaming License Deductions

         All persons currently or formerly employed in hourly positions at Defendants’
         Argosy Riverside and/or Hollywood St. Louis properties and for whom a
         deduction was taken from their wages (or if the employee paid directly) for any
         amount associated with initially obtaining or thereafter renewing a state-issued
         gaming license, at any time from five years prior to the filing of the Complaint to
         the present.

         ANSWER:         Defendants deny that Plaintiffs have standing to bring this claim, that

any such duplicative or pre-empted claims are appropriate, and that any such class action

is appropriate pursuant to Rule 23. Defendants further deny any remaining allegations and

implications set forth in Paragraph 62.

         63.      Pursuant to Federal Rules of Civil Procedure 23(a) and (b), Plaintiffs Hammond

and Layton bring Count VII on behalf of themselves and the following class:

                                ERISA Class – Tobacco Surcharge

         All participants in Defendant PNG’s health plan who paid a tobacco surcharge, at
         any time from six years prior to the filing of the Complaint to the present.

         ANSWER:         Defendants deny that Plaintiffs have standing to bring this claim and

that any such class action is appropriate pursuant to Rule 23. Defendants further deny any

remaining allegations and implications set forth in Paragraph 63.

         64.      Plaintiffs’ MMWL claims (Count III and IV), breach of contract claim (Count V),

unjust enrichment/quantum meruit claim (Count VI), and Plaintiffs Hammond and Layton’s

ERISA claim (Count VII) as described in detail below, satisfy the numerosity, commonality,

typicality, adequacy, and superiority requirements of a class action pursuant to Federal Rule of

Civil Procedure 23.

         ANSWER:         Defendants deny the allegations set forth in Paragraph 64.

                                                 32
76677137.1
             Case 5:20-cv-06067-SRB Document 65 Filed 03/05/21 Page 32 of 83
         65.      These classes each number in the hundreds, if not thousands, of persons. As a

result, joinder of all class members in a single action is impracticable. Class members may be

informed of the pendency of this action through U.S. Mail, e-mail, text message, and posting of

an approved notice. Further, members can readily be identified by records Defendants, as

employers, are required to maintain.

         ANSWER:         Defendants deny the allegations set forth in Paragraph 65.

         66.      There are common questions of fact and law to the classes that predominate over

any questions affecting only individual class members. The questions of law and fact common to

the classes arising from Defendants’ actions include, without limitation, the following:

         a.       Whether Defendants failed to pay Plaintiffs and class members minimum wage

                  within the meaning of the Missouri Minimum Wage Law when they deducted

                  gaming license fees from their wages;

         b.       Whether Defendants failed to pay Plaintiffs and class members overtime wages

                  within the meaning of the Missouri Minimum Wage Law when they deducted

                  gaming license fees from their wages;

         c.       Whether the gaming license fees are for the private benefit of Plaintiffs and class

                  members such that they may be credited as wages;

         d.       Whether Defendants claimed a tip credit pursuant to the Missouri Minimum

                  Wage Law against their Missouri minimum wage obligations;

         e.       Whether Defendants included non-tipped and/or manager/supervisor employees

                  in the table games dealer tip pool;

         f.       Whether Defendants’ tip pooling practices violated the Missouri Minimum Wage

                  Law;



                                                   33
76677137.1
             Case 5:20-cv-06067-SRB Document 65 Filed 03/05/21 Page 33 of 83
         g.       Whether Defendants breached their contracts with Plaintiffs and class members

                  by failing to pay them for all hours worked by virtue of deducting the gaming

                  license fees from their wages;

         h.       Whether Defendants were unjustly enriched by virtue of deducting the gaming

                  license fees from Plaintiffs’ and class members’ wages;

         i.       Whether Defendant PNG offered participants in its health plan a reasonable

                  alternative to the Tobacco Surcharge;

         j.       Whether Defendant PNG offered all similarly situated participants in its health plan

                  the ability to obtain the same full reward of its outcome-based wellness program;

         k.       Whether Defendant PNG disclosed to health plan participants any alternative to

                  the Tobacco Surcharge in all of its health plan materials; and

         l.       Whether Defendant PNG breached its fiduciary duties with respect to the Tobacco

                  Surcharge.

         ANSWER:         Defendants deny the allegations set forth in Paragraph 66.

         67.      The questions set forth above predominate over any questions affecting only

individual persons, and a class action is superior with respect to considerations of consistency,

economy, efficiency, fairness, and equity to other available methods for the fair and efficient

adjudication of the state law claims.

         ANSWER:         Defendants deny the allegations set forth in Paragraph 67.

         68.      Plaintiffs Lipari-Williams and Hammond’s wage and hour claims are typical of

those of the respective classes in that class members have been employed in the same or similar

positions as Plaintiffs, were subject to the same unlawful gaming license fee deduction practices

as Plaintiffs, and were subject to the same unlawful tip pooling procedures as Plaintiffs.



                                                   34
76677137.1
             Case 5:20-cv-06067-SRB Document 65 Filed 03/05/21 Page 34 of 83
         ANSWER:         Defendants deny the allegations set forth in Paragraph 68.

         69.      Plaintiffs Hammond and Layton’s ERISA claim is typical of those of all class

members because all class members have been subject to the Tobacco Surcharge under the same

or similar circumstances.

         ANSWER:         Defendants deny the allegations set forth in Paragraph 69.

         70.      A class action is the superior method for the fair and efficient adjudication of

Plaintiffs’ claims. Defendants have acted or refused to act on grounds generally applicable to the

classes. The presentation of separate actions by individual class members could create a risk of

inconsistent and varying adjudications, establish incompatible standards of conduct for

Defendants, and/or substantially impair or impede the ability of class members to protect their

interests.

         ANSWER:         Defendants deny the allegations set forth in Paragraph 70.

         71.      Plaintiffs are adequate representatives because they are members of each of the

classes they seek to represent, and their interests do not conflict with the interests of the members

of those classes. The interests of the members of the classes will be fairly and adequately

protected by Plaintiffs and their undersigned counsel, who are experienced prosecuting complex

wage and hour, employment, and class action litigation, including, specifically, gaming license

fee deduction claims.

         ANSWER:         Defendants deny the allegations set forth in Paragraph 71.

         72.      Maintenance of this action as a class action is a fair and efficient method for

adjudication of this controversy. It would be impracticable and undesirable for each member of

the classes who suffered harm to bring a separate action. In addition, the maintenance of separate

actions would place a substantial and unnecessary burden on the courts and could result in



                                                 35
76677137.1
             Case 5:20-cv-06067-SRB Document 65 Filed 03/05/21 Page 35 of 83
consistent adjudications, while a single class action can determine, with judicial economy, the

rights of all class members.

         ANSWER:          Defendants deny the allegations set forth in Paragraph 72.

                                                COUNT I

             Alleged Violations of the Fair Labor Standards Act, 29 U.S.C. §§ 201, et seq.

                              Alleged Gaming License Deduction Policy

                        (All Plaintiffs assert this claim against all Defendants)

         73.       At all relevant times, Plaintiffs and all others similarly situated have been entitled

to the rights, protections, and benefits provided under the FLSA, 29 U.S.C. § 201, et seq.

         ANSWER:          Defendants admit Plaintiffs’ employment with Hollywood and Argosy

is subject to the FLSA. Defendants deny any remaining allegations and implications in

Paragraph 73.

         74.       The FLSA regulates, among other things, the payment of minimum wage and

overtime pay by employers whose employees are engaged in interstate commerce, or engaged in

the production of goods for commerce, or employed in an enterprise engaged in commerce or in

the production of goods for commerce. See 29 U.S.C. § 206(a); 29 U.S.C. § 207(a)(1).

         ANSWER:          The allegations in Paragraph 74 are legal statements and conclusions

to which no answer is required. To the extent an answer is required, Defendants admit the

FLSA regulates the payment of minimum wage and overtime pay with regard to certain

employees. Defendants deny the remaining allegations and implications set forth in

Paragraph 74.

         75.       Defendants are subject to the minimum wage and overtime pay requirements of

the FLSA because they are both enterprises engaged in interstate commerce and their employees

are engaged in commerce. At all relevant times, each Defendant is or has been an enterprise

                                                    36
76677137.1
             Case 5:20-cv-06067-SRB Document 65 Filed 03/05/21 Page 36 of 83
engaged in commerce or in the production of goods or services for commerce within the

meaning of 29 U.S.C. § 203(s)(1), and, upon information and belief, has had an annual gross

volume of sales made or business done of not less than $500,000.

         ANSWER:         Defendants admit they are subject to the minimum wage and overtime

pay requirements of the FLSA with regard to their non-exempt employees. Defendants

deny the remaining allegations and implications set forth in Paragraph 75.

         76.      At all relevant times, Defendants were “employers” of Plaintiffs and all similarly

situated employees within the meaning of the FLSA. See 29 U.S.C. § 203(d).

         ANSWER:         Defendants admit Argosy was the employer of Plaintiff Lipari-

Williams and currently employs Plaintiff Layton, and Hollywood was the employer of

Plaintiff Hammond. Defendants deny that PNG employed (jointly or otherwise) Plaintiffs

or the individuals Plaintiffs seek to represent, deny there are “similarly situated

employees,” and deny any remaining allegations and implications in Paragraph 76.

         77.      At all relevant times, Plaintiffs and all similarly situated employees were

Defendants’ “employees” within the meaning of the FLSA. See 29 U.S.C. § 203(e).

         ANSWER:         Defendants admit Argosy was the employer of Plaintiff Lipari-

Williams and currently employs Plaintiff Layton, and Hollywood was the employer of

Plaintiff Hammond. Defendants deny PNG employed (jointly or otherwise) Plaintiffs or the

individuals Plaintiffs claim are similarly situated in any respect, deny there are “similarly

situated employees,” and deny any remaining allegations and implications set forth in

Paragraph 77.




                                                  37
76677137.1
             Case 5:20-cv-06067-SRB Document 65 Filed 03/05/21 Page 37 of 83
         78.      Plaintiffs and all similarly situated employees are covered, non-exempt employees

within the meaning of the FLSA. Accordingly, Plaintiffs and all similarly situated employees

must be paid minimum wages in accordance with 29 U.S.C. § 206.

         ANSWER:         Defendants admit Plaintiff Lipari-Williams was a non-exempt

employee of Argosy, Plaintiff Layton is a non-exempt employee of Argosy and Plaintiff

Hammond was a non-exempt employee of Hollywood within the meaning of the FLSA.

Defendants deny PNG employed (jointly or otherwise) Plaintiffs or the individuals

Plaintiffs claim are similarly situated in any respect, deny there are “similarly situated

employees,” and deny any remaining allegations and implications set forth in Paragraph

78.

         79.      Pursuant to the FLSA, employees are also entitled to be compensated at a rate of

not less than one and one-half times the regular rate at which such employees are employed for

all work performed in excess of 40 hours in a workweek. See 29 U.S.C. § 207(a).

         ANSWER:         The allegations in Paragraph 79 are legal statements and conclusions

to which no answer is required. To the extent an answer is required, Defendants admit that

certain employees are subject to the FLSA and are entitled to be paid consistent with its

terms. Defendants deny the remaining allegations and implications set forth in Paragraph

79.

         80.      Although the FLSA contains some exceptions (or exemptions) from the minimum

wage and overtime requirements, none apply here.

         ANSWER:         The allegations in Paragraph 80 are improper legal arguments and

conclusions to which no answer is required. To the extent an answer is required,

Defendants deny the allegations set forth in Paragraph 80.



                                                 38
76677137.1
             Case 5:20-cv-06067-SRB Document 65 Filed 03/05/21 Page 38 of 83
         81.      Plaintiffs and all similarly situated employees are victims of uniform or

substantially similar compensation policies and practices.

         ANSWER:         Defendants deny the allegations set forth in Paragraph 81.

         82.      By deducting the cost of gaming licenses (whether initially obtaining, renewing,

or maintaining) from the wages of Plaintiffs and all similarly situated employees, Defendants

have caused minimum wage violations given that Plaintiffs and all similarly situated employees

are paid a direct cash wage of $7.25 or less. Further, the deductions are primarily for the benefit

of Defendants (as opposed to Plaintiffs and all similarly situated employees) such that they may

not be deducted.

         ANSWER:         Defendants deny the allegations set forth in Paragraph 82.

         83.      Plaintiffs and all similarly situated employees are entitled to damages equal to the

mandated minimum wage within the three (3) years preceding the filing of this First Amended

Class and Collective Action Complaint plus periods of equitable tolling, because, as described

above, Defendants acted willfully and knew, or showed reckless disregard of, whether their

conduct was prohibited by the FLSA.

         ANSWER:         Defendants deny the allegations set forth in Paragraph 83, and

specifically deny that Plaintiffs are entitled to equitable tolling or any relief.

         84.      Defendants have acted neither in good faith nor with reasonable grounds to

believe that their actions and omissions were not a violation of the FLSA, and as a result,

Plaintiffs and other similarly situated employees are entitled to recover an award of liquidated

damages in an amount equal to the amount of unpaid wages as described by Section 16(b) of the

FLSA, codified at 29 U.S.C. § 216(b). Alternatively, should the Court find Defendants acted in

good faith or with reasonable grounds in failing to pay minimum wage, Plaintiffs and all



                                                   39
76677137.1
             Case 5:20-cv-06067-SRB Document 65 Filed 03/05/21 Page 39 of 83
similarly situated employees are entitled to an award of prejudgment interest at the applicable

legal rate.

         ANSWER:         Defendants deny the allegations set forth in Paragraph 84, and deny

that Plaintiffs are entitled to any relief.

         85.      As a result of these violations of the FLSA’s minimum wage provisions,

compensation has been unlawfully withheld by Defendants from Plaintiffs and all similarly

situated employees. Accordingly, pursuant to 29 U.S.C. § 216(b), Defendants are liable for the

unpaid minimum wages along with an additional amount as liquidated damages, pre-judgment

and post-judgment interest, reasonable attorneys’ fees, and costs of this action.

         ANSWER:         Defendants deny the allegations set forth in Paragraph 85, and deny

that Plaintiffs are entitled to any relief.

         WHEREFORE, Plaintiffs request the Court enter judgment for Plaintiffs individually

and on behalf of all similarly situated employees awarding the following relief:

         a.       conditional and final collective action certification of Plaintiffs’ FLSA claim and

                  an order appointing Stueve Siegel Hanson LLP and McClelland Law Firm, P.C.

                  as class counsel;

         b.       damages for unpaid minimum wages and overtime under 29 U.S.C. § 216(b);

         c.       reasonable attorneys’ fees under the 29 U.S.C. § 216(b);

         d.       liquidated damages and/or pre-judgment interest;

         e.       costs of suit under 29 U.S.C. § 216(b); and

         f.       any further relief that the Court may deem just and equitable.

         ANSWER:         Defendants deny Plaintiffs are entitled to any relief, including relief

requested in the “WHEREFORE” Paragraph for “COUNT I.”



                                                  40
76677137.1
             Case 5:20-cv-06067-SRB Document 65 Filed 03/05/21 Page 40 of 83
                                                COUNT II

             Alleged Violation of the Fair Labor Standards Act, 29 U.S.C. §§ 201, et seq.

                                   Alleged Illegal Tip Pooling Policy

                        (All Plaintiffs assert this claim against all Defendants)

         86.       At all relevant times, Plaintiffs and all others similarly situated have been entitled

to the rights, protections, and benefits provided under the FLSA, 29 U.S.C. § 201, et seq.

         ANSWER:          Defendants admit Plaintiffs’ employment with Argosy and Hollywood

is subject to the FLSA. Defendants deny there are “similarly situated employees,” and deny

any remaining allegations and implications set forth in Paragraph 86.

         87.       The FLSA regulates, among other things, the payment of minimum wage and

overtime pay by employers whose employees are engaged in interstate commerce, or engaged in

the production of goods for commerce, or employed in an enterprise engaged in commerce or in

the production of goods for commerce. See 29 U.S.C. § 206(a); 29 U.S.C. § 207(a)(1).

         ANSWER:          The allegations in Paragraph 87 are legal statements and conclusions

to which no answer is required. To the extent an answer is required, Defendants admit the

FLSA regulates the payment of minimum wage and overtime pay with regard to certain

employees. Defendants deny the remaining allegations and implications set forth in

Paragraph 87.

         88.       Defendants are subject to the minimum wage and overtime pay requirements of

the FLSA because they are both enterprises engaged in interstate commerce and their employees

are engaged in commerce. At all relevant times, each Defendant is or has been an enterprise

engaged in commerce or in the production of goods or services for commerce within the

meaning of 29 U.S.C. § 203(s)(1), and, upon information and belief, has had an annual gross

volume of sales made or business done of not less than $500,000.

                                                    41
76677137.1
             Case 5:20-cv-06067-SRB Document 65 Filed 03/05/21 Page 41 of 83
         ANSWER:         Defendants admit they are subject to the minimum wage and overtime

pay requirements of the FLSA with regard to their non-exempt employees. Defendants

deny the remaining allegations and implications set forth in Paragraph 88.

         89.      At all relevant times, Defendants were “employers” of Plaintiffs and all similarly

situated employees within the meaning of the FLSA. See 29 U.S.C. § 203(d).

         ANSWER:         Defendants admit Argosy was the employer of Plaintiff Lipari-

Williams and currently employs Plaintiff Layton, and Hollywood was the employer of

Plaintiff Hammond. Defendants deny that PNG employed (jointly or otherwise) Plaintiffs

or the individuals Plaintiffs claim are similarly situated in any respect, deny there are

“similarly situated employees,” and deny any remaining allegations and implications set

forth in Paragraph 89.

         90.      At all relevant times, Plaintiffs and all similarly situated employees were

Defendants’ “employees” within the meaning of the FLSA. See 29 U.S.C. § 203(e).

         ANSWER:         Defendants admit Argosy was the employer of Plaintiff Lipari-

Williams and currently employs Plaintiff Layton, and Hollywood was the employer of

Plaintiff Hammond. Defendants deny PNG employed (jointly or otherwise) Plaintiffs or the

individuals Plaintiffs claim are similarly situated in any respect, deny there are “similarly

situated employees,” and deny any remaining allegations and implications set forth in

Paragraph 90.

         91.      Plaintiffs and all similarly situated employees are covered, non-exempt employees

within the meaning of the FLSA. Accordingly, Plaintiffs and all similarly situated employees

must be paid minimum wages in accordance with 29 U.S.C. § 206.




                                                  42
76677137.1
             Case 5:20-cv-06067-SRB Document 65 Filed 03/05/21 Page 42 of 83
         ANSWER:         Defendants admit Plaintiffs are or were non-exempt employees within

the meaning of the FLSA employed by Argosy (Plaintiffs Lipari-Williams and Layton) and

Hollywood (Plaintiff Hammond). Defendants deny PNG employed (jointly or otherwise)

Plaintiffs or the individuals Plaintiffs claim are similarly situated in any respect, deny there

are “similarly situated employees,” and deny any remaining allegations and implications

set forth in Paragraph 91.

         92.      Pursuant to the FLSA, employees are also entitled to be compensated at a rate of

not less than one and one-half times the regular rate at which such employees are employed for

all work performed in excess of 40 hours in a workweek. See 29 U.S.C. § 207(a).

         ANSWER:         The allegations in Paragraph 92 are legal statements and conclusions

to which no answer is required. To the extent an answer is required, Defendants admit that

certain employees are subject to the FLSA and are entitled to be paid consistent with its

terms. Defendants deny the remaining allegations and implications set forth in Paragraph

92.

         93.      Although the FLSA contains some exceptions (or exemptions) from the minimum

wage and overtime requirements, none apply here.

         ANSWER:         The allegations in Paragraph 93 are improper legal arguments and

conclusions to which no answer is required. To the extent an answer is required,

Defendants deny the allegations set forth in Paragraph 93.

         94.      Plaintiffs and all similarly situated employees are victims of uniform or

substantially similar compensation policies and practices.

         ANSWER:         Defendants deny the allegations set forth in Paragraph 94.




                                                 43
76677137.1
             Case 5:20-cv-06067-SRB Document 65 Filed 03/05/21 Page 43 of 83
         95.      As described above, Defendants operated an illegal tip pool by including non-

tipped and/or manager/supervisor employees in the tip pool. As a result, Defendants may not

claim a tip credit against their obligations to pay minimum wage. Pursuant to 29 U.S.C. § 216(b),

Plaintiffs and other similarly situated employees are entitled to recover from Defendants the

amount of the sum of (1) the tip credit taken (i.e., the difference between the direct cash wage

and the required federal minimum wage) / the amount of the unpaid minimum wages, and (2) all

tips that were unlawfully kept by Defendants and then improperly redistributed as payment of

PTO hours (and other forms of paid leave) accrued by Dual-Rate Supervisors in their

employment as a floor supervisor.

         ANSWER:         Defendants deny the allegations set forth in Paragraph 95.

         96.      Plaintiffs and all similarly situated employees are entitled to damages equal to the

mandated minimum wage within the three (3) years preceding the filing of this First Amended

Class and Collective Action Complaint plus periods of equitable tolling, because, as described

above, Defendants acted willfully and knew, or showed reckless disregard of, whether their

conduct was prohibited by the FLSA.

         ANSWER:         Defendants deny the allegations set forth in Paragraph 96, and deny

that Plaintiffs are entitled to equitable tolling or any relief.

         97.      Defendants have acted neither in good faith nor with reasonable grounds to

believe that their actions and omissions were not a violation of the FLSA, and as a result,

Plaintiffs and other similarly situated employees are entitled to recover an award of liquidated

damages in an amount equal to the amount of unpaid wages as described by Section 16(b) of the

FLSA, codified at 29 U.S.C. § 216(b). Alternatively, should the Court find Defendants acted in

good faith or with reasonable grounds in failing to pay minimum wage, Plaintiffs and all



                                                   44
76677137.1
             Case 5:20-cv-06067-SRB Document 65 Filed 03/05/21 Page 44 of 83
similarly situated employees are entitled to an award of prejudgment interest at the applicable

legal rate.

         ANSWER:         Defendants deny the allegations set forth in Paragraph 97, and deny

that Plaintiffs are entitled to any relief.

         98.      As a result of these violations of the FLSA’s minimum wage provisions,

compensation has been unlawfully withheld by Defendants from Plaintiffs and all similarly

situated employees. Accordingly, pursuant to 29 U.S.C. § 216(b), Defendants are liable for the

unpaid minimum wages along with an additional amount as liquidated damages, pre-judgment

and post-judgment interest, reasonable attorneys’ fees, and costs of this action.

         ANSWER:         Defendants deny the allegations set forth in Paragraph 98, and deny

that Plaintiffs are entitled to any relief.

         WHEREFORE, Plaintiffs request the Court enter judgment for Plaintiffs individually

and on behalf of all similarly situated employees awarding the following relief:

         a.       conditional and final collective action certification of Plaintiffs’ FLSA claim and

                  an order appointing Stueve Siegel Hanson LLP and McClelland Law Firm, P.C.

                  as class counsel;

         b.       damages for unpaid minimum wages and overtime under 29 U.S.C. § 216(b);

         c.       reasonable attorneys’ fees under the 29 U.S.C. § 216(b);

         d.       liquidated damages and/or pre-judgment interest;

         e.       costs of suit under 29 U.S.C. § 216(b); and

         f.       any further relief that the Court may deem just and equitable.

         ANSWER:         Defendants deny Plaintiffs are entitled to any relief, including relief

requested in the “WHEREFORE” Paragraph for “COUNT II.”



                                                  45
76677137.1
             Case 5:20-cv-06067-SRB Document 65 Filed 03/05/21 Page 45 of 83
                                             COUNT III

      Alleged Violation of the Missouri Minimum Wage Law, RSMo. §§ 290.500, et seq.

                             Alleged Gaming License Deduction Policy

                       (All Plaintiffs assert this claim against all Defendants)

         99.      At all times relevant, Plaintiffs and the class members have been entitled to the

rights, protections, and benefits provided under the Missouri Minimum Wage Law, RSMo.

§§ 290.500, et seq.

         ANSWER:         Defendants admit that the MMWL provides certain rights and

protections to covered employees, and that Plaintiffs are attempting to bring claims on

behalf of themselves and others pursuant to the MMWL. Defendants deny any such action

is proper and deny all remaining allegations and implications in Paragraph 99.

         100.     The Missouri Minimum Wage Law regulates, among other things, the payment of

minimum wage and overtime wages by employers, subject to limited exceptions not applicable

herein, and provide or have provided for during part or all of the applicable limitations period for

a higher minimum wage than that provided for under federal law. RSMo. §§ 290.500(3), (4);

RSMo. § 290.505.1.

         ANSWER:         The allegations in Paragraph 100 are legal statements and conclusions

to which no response is required. To the extent a response is required, Defendants admit

the MMWL regulates the payment of minimum wage and overtime with regard to certain

employees. Defendants deny all remaining allegations and implications in Paragraph 100.

         101.     The Missouri Minimum Wage Law should be construed in accordance with its

provisions and those of the Fair Labor Standards Act (“FLSA”). Specifically, the Missouri

Department of Labor has promulgated regulations providing that except as otherwise provided




                                                  46
76677137.1
             Case 5:20-cv-06067-SRB Document 65 Filed 03/05/21 Page 46 of 83
by Missouri law, the interpretation and enforcement of The Missouri Minimum Wage Law

follows the FLSA and its companion regulations. See 8 C.S.R. § 30-4.010(1).

         ANSWER:         The allegations in Paragraph 101 are legal statements and conclusions

to which no response is required. To the extent a response is required, Defendants deny all

allegations and implications in Paragraph 101.

         102.     During all times relevant to this action, Defendants were the “employer” of

Plaintiffs and the class members within the meaning of the Missouri Minimum Wage Law.

RSMo. §§ 290.500(3), (4).

         ANSWER:         Defendants admit Argosy was the employer of Plaintiff Lipari-

Williams and currently employs Plaintiff Layton, and Hollywood was the employer of

Plaintiff Hammond. Defendants deny PNG employed Plaintiffs or the putative class

members, jointly or otherwise, and deny that class treatment is appropriate, that there are

any “class members,” and that any class has been or should be certified. Defendants deny

all remaining allegations and implications in Paragraph 102.

         103.     During all times relevant to this action, Plaintiffs and the class members were

Defendants’ “employees” within the meaning of the Missouri Minimum Wage Law. RSMo.

§§ 290.500(3).

         ANSWER:         Defendants admit Argosy was the employer of Plaintiff Lipari-

Williams and currently employs Plaintiff Layton, and Hollywood was the employer of

Plaintiff Hammond. Defendants deny PNG employed Plaintiffs or the putative class

members, jointly or otherwise, and deny that class treatment is appropriate, that there are

any “class members,” and that any class has been or should be certified. Defendants deny

all remaining allegations and implications in Paragraph 103.



                                                 47
76677137.1
             Case 5:20-cv-06067-SRB Document 65 Filed 03/05/21 Page 47 of 83
         104.     Plaintiffs and the class members are covered, non-exempt employees within the

meaning of the Missouri Minimum Wage Law. Accordingly, employees are entitled to be paid at

least minimum wage for all hours worked in each workweek. RSMo. § 290.502.1.

         ANSWER:        Defendants admit Argosy employed Plaintiff Lipari-Williams as a

non-exempt employee, and employs Plaintiff Layton as a non-exempt employee, and

Hollywood employed Plaintiff Hammond as a non-exempt employee. Defendants

specifically deny PNG employed Plaintiffs or any putative class member, jointly or

otherwise, and deny that class treatment is appropriate, that there are any “class

members,” and that any class has been or should be certified. Defendants deny all

remaining allegations and implications in Paragraph 104.

         105.     Pursuant to the Missouri Minimum Wage Law, employees are also entitled to be

compensated at a rate of not less than one and one-half times the regular rate at which such

employees are employed for all work performed in excess of 40 hours in a workweek. RSMo.

§ 290.505.1.

         ANSWER:        The allegations in Paragraph 105 are legal statements and conclusions

to which no response is required. To the extent a response is required, Defendants admit

that certain employees are subject to the MMWL and are entitled to be compensated

consistent with its terms. Defendants deny all remaining allegations and implications in

Paragraph 105.

         106.     Although the Missouri Minimum Wage Law contains some exceptions (or

exemptions) from the minimum wage and overtime pay obligations, none apply here. RSMo.

§ 290.500(3).




                                                48
76677137.1
             Case 5:20-cv-06067-SRB Document 65 Filed 03/05/21 Page 48 of 83
         ANSWER:         The allegations in Paragraph 106 are improper legal arguments and

conclusions to which no response is required. To the extent a response is required,

Defendants deny all allegations and implications in Paragraph 106.

         107.     Plaintiffs and the class members are victims of uniform and employer-based

compensation policies, specifically the deduction of the cost of obtaining and thereafter

maintaining a gaming license from their wages.

         ANSWER:         Defendants deny the allegations in Paragraph 107.

         108.     Plaintiffs and the Class are entitled to damages equal to all unpaid regular and

overtime wages due within three years preceding the filing of the Class Action Petition, plus

periods of equitable tolling, along with an additional amount as treble damages, less any amount

actually paid to the employees by Defendants. RSMo. § 290.527.

         ANSWER:         Defendants deny the allegations set forth in Paragraph 108, and

specifically deny that Plaintiffs are entitled to equitable tolling or any relief.

         109.     Plaintiffs and the Class are also entitled to an award of pre-judgment and post-

judgment interest at the applicable legal rate.

         ANSWER:         Defendants deny the allegations set forth in Paragraph 109, and deny

that Plaintiffs are entitled to any relief.

         110.     Defendants are also liable to Plaintiffs and the Class for costs and reasonable

attorney fees incurred in this action. RSMo. § 290.527.

         ANSWER:         Defendants deny the allegations set forth in Paragraph 110, and deny

that Plaintiffs are entitled to any relief.

         WHEREFORE, Plaintiffs request the Court enter judgment for Plaintiffs individually

and on behalf of all similarly situated employees awarding the following relief:



                                                  49
76677137.1
             Case 5:20-cv-06067-SRB Document 65 Filed 03/05/21 Page 49 of 83
         a.       class action certification of Plaintiffs’ MMWL claim and an order appointing

                  Stueve Siegel Hanson LLP and McClelland Law Firm, P.C. as class counsel;

         b.       damages for unpaid minimum wages and overtime under RSMo. § 290.527;

         c.       reasonable attorneys’ fees under RSMo. § 290.527;

         d.       treble damages, liquidated damages, and/or pre-judgment interest pursuant to the

                  MMWL under RSMo. § 290.527;

         e.       costs of suit under RSMo. § 290.527; and

         f.       any further relief that the Court may deem just and equitable.

         ANSWER: Defendants deny Plaintiffs are entitled to any relief, including relief

requested in the “WHEREFORE” Paragraph for “COUNT III.”

                                             COUNT IV

      Alleged Violation of the Missouri Minimum Wage Law, RSMo. §§ 290.500, et seq.

                                     Alleged Illegal Tip Pooling

                       (All Plaintiffs assert this claim against all Defendants)

         111.     At all times relevant, Plaintiffs and the class members have been entitled to the

rights, protections, and benefits provided under the Missouri Minimum Wage Law, RSMo.

§§ 290.500, et seq.

         ANSWER:         Defendants admit that the MMWL provides certain rights and

protections to covered employees, and that Plaintiffs are attempting to bring claims on

behalf of themselves and others pursuant to the MMWL. Defendants deny any such action

is proper and deny all remaining allegations and implications in Paragraph 111.

         112.     The Missouri Minimum Wage Law regulates, among other things, the payment of

minimum wage and overtime wages by employers, subject to limited exceptions not applicable

herein, and provide or have provided for during part or all of the applicable limitations period for

                                                  50
76677137.1
             Case 5:20-cv-06067-SRB Document 65 Filed 03/05/21 Page 50 of 83
a higher minimum wage than that provided for under federal law. RSMo. §§ 290.500(3), (4);

RSMo. § 290.505.1.

         ANSWER:        The allegations in Paragraph 112 are legal statements and conclusions

to which no response is required. To the extent a response is required, Defendants admit

the MMWL regulates the payment of minimum wage and overtime with regard to certain

employees. Defendants deny all remaining allegations and implications in Paragraph 112.

         113.     The Missouri Minimum Wage Law should be construed in accordance with its

provisions and those of the Fair Labor Standards Act (“FLSA”). Specifically, the Missouri

Department of Labor has promulgated regulations providing that except as otherwise provided

by Missouri law, the interpretation and enforcement of The Missouri Minimum Wage Law

follows the FLSA and its companion regulations. See 8 C.S.R. § 30-4.010(1).

         ANSWER:        The allegations in Paragraph 113 are legal statements and conclusions

to which no response is required. To the extent a response is required, Defendants deny all

allegations and implications in Paragraph 113.

         114.     During all times relevant to this action, Defendants were the “employer” of

Plaintiffs and the class members within the meaning of the Missouri Minimum Wage Law.

RSMo. §§ 290.500(3), (4).

         ANSWER:        Defendants admit Argosy was the employer of Plaintiff Lipari-

Williams and currently employs Plaintiff Layton, and Hollywood was the employer of

Plaintiff Hammond. Defendants deny PNG employed Plaintiffs or the putative class

members, jointly or otherwise, and deny that class treatment is appropriate, that there are

any “class members,” and that any class has been or should be certified. Defendants deny

all remaining allegations and implications in Paragraph 114.



                                               51
76677137.1
             Case 5:20-cv-06067-SRB Document 65 Filed 03/05/21 Page 51 of 83
         115.     During all times relevant to this action, Plaintiffs and the class members were

Defendants’ “employees” within the meaning of the Missouri Minimum Wage Law. RSMo.

§§ 290.500(3).

         ANSWER:         Defendants admit Argosy was the employer of Plaintiff Lipari-

Williams and currently employs Plaintiff Layton, and Hollywood was the employer of

Plaintiff Hammond. Defendants deny PNG employed Plaintiffs or the putative class

members, jointly or otherwise, and deny that class treatment is appropriate, that there are

any “class members,” and that any class has been or should be certified. Defendants deny

all remaining allegations and implications in Paragraph 115.

         116.     Plaintiffs and the class members are covered, non-exempt employees within the

meaning of the Missouri Minimum Wage Law. Accordingly, employees are entitled to be paid at

least minimum wage for all hours worked in each workweek. RSMo. § 290.502.1.

         ANSWER:         Defendants admit Argosy employed Plaintiff Lipari-Williams as a

non-exempt employee and employs Plaintiff Layton as a non-exempt employee, and that

Hollywood employed Plaintiff Hammond as a non-exempt employee. Defendants

specifically deny PNG employed Plaintiffs or any putative class member, jointly or

otherwise, and deny that class treatment is appropriate, that there are any “class

members,” and that any class has been or should be certified. Defendants deny all

remaining allegations and implications in Paragraph 116.

         117.     Pursuant to the Missouri Minimum Wage Law, employees are also entitled to be

compensated at a rate of not less than one and one-half times the regular rate at which such

employees are employed for all work performed in excess of 40 hours in a workweek. RSMo.

§ 290.505.1.



                                                 52
76677137.1
             Case 5:20-cv-06067-SRB Document 65 Filed 03/05/21 Page 52 of 83
         ANSWER:        The allegations in Paragraph 117 are legal statements and conclusions

to which no response is required. To the extent a response is required, Defendants admit

that certain employees are subject to the MMWL and are entitled to be compensated

consistent with its terms. Defendants deny all remaining allegations and implications in

Paragraph 117.

         118.     Although the Missouri Minimum Wage Law contains some exceptions (or

exemptions) from the minimum wage and overtime pay obligations, none apply here. RSMo. §

290.500(3).

         ANSWER:        The allegations in Paragraph 118 are improper legal arguments and

conclusions to which no response is required. To the extent a response is required,

Defendants deny all allegations and implications in Paragraph 118.

         119.     Plaintiffs and the class members are victims of uniform and employer-based

compensation policies, specifically, Defendants’ illegal tip pooling. As described above,

Defendants operated an illegal tip pool by including non-tipped and/or manager/supervisor

employees in the tip pool. As a result, Defendants may not claim a tip credit against their

obligations to pay minimum wage. Plaintiffs and other similarly situated employees are entitled

to recover from Defendants the amount of the sum of (1) the tip credit taken (i.e., the difference

between the direct cash wage and the required Missouri minimum wage) / the amount of the

unpaid minimum wages, and (2) all tips that were unlawfully kept by Defendants and then

improperly redistributed as payment of PTO hours (and other forms of paid leave) accrued by

Dual-Rate Supervisors in their employment as a floor supervisor.

         ANSWER:        Defendants deny the allegations and implications Paragraph 119.




                                               53
76677137.1
             Case 5:20-cv-06067-SRB Document 65 Filed 03/05/21 Page 53 of 83
         120.     Plaintiffs and the Class are entitled to damages equal to all unpaid regular and

overtime wages due within three years preceding the filing of the Class Action Petition, plus

periods of equitable tolling, along with an additional amount as treble damages, less any amount

actually paid to the employees by Defendants. RSMo. § 290.527.

         ANSWER:         Defendants deny the allegations set forth in Paragraph 120, and

specifically deny that Plaintiffs are entitled to equitable tolling or any relief.

         121.     Plaintiffs and the Class are also entitled to an award of pre-judgment and post-

judgment interest at the applicable legal rate.

         ANSWER:         Defendants deny the allegations set forth in Paragraph 121, and deny

that Plaintiffs are entitled to any relief.

         122.     Defendants are also liable to Plaintiffs and the Class for costs and reasonable

attorney fees incurred in this action. RSMo. § 290.527.

         ANSWER:         Defendants deny the allegations set forth in Paragraph 122, and deny

that Plaintiffs are entitled to any relief.

         WHEREFORE, Plaintiffs request the Court enter judgment for Plaintiffs individually

and on behalf of all similarly situated employees awarding the following relief:

         a.       class action certification of Plaintiffs’ MMWL claim and an order appointing

                  Stueve Siegel Hanson LLP and McClelland Law Firm, P.C. as class counsel;

         b.       damages for unpaid minimum wages and overtime under RSMo. § 290.527;

         c.       reasonable attorneys’ fees under RSMo. § 290.527;

         d.       treble damages, liquidated damages, and/or pre-judgment interest pursuant to the

                  MMWL under RSMo. § 290.527;

         e.       costs of suit under RSMo. § 290.527; and



                                                  54
76677137.1
             Case 5:20-cv-06067-SRB Document 65 Filed 03/05/21 Page 54 of 83
         f.       any further relief that the Court may deem just and equitable.

         ANSWER: Defendants deny Plaintiffs are entitled to any relief, including relief

requested in the “WHEREFORE” Paragraph for “COUNT IV.”

                                              COUNT V

                                     Alleged Breach of Contract

                             Alleged Gaming License Deduction Policy

                       (All Plaintiffs assert this claim against all Defendants)

         123.     The preceding paragraphs are incorporated by reference as if fully alleged herein.

         ANSWER:         Defendants re-assert and incorporate by reference their answers,

defenses and additional responses to the preceding paragraphs as if set forth fully herein.

         124.     Defendants entered into a contract with Plaintiffs and all similarly situated

employees through which it agreed that employees would get paid an agreed-upon hourly rate for

every hour worked during their employment.

         ANSWER:         Defendants deny the allegations in Paragraph 124.

         125.     Defendants breached this contract by failing to pay Plaintiffs and all others

similarly situated their agreed-upon hourly rate for every hour worked during their employment.

         ANSWER:         Defendants deny the allegations in Paragraph 125.

         126.     Specifically, Defendants reduced Plaintiffs’ and other similarly situated

employees’ wages by deducting the cost of the gaming license from their wages, which is not

permitted by the contract. This constitutes a breach of Defendants’ employment contract with

Plaintiffs and other similarly situated employees.

         ANSWER:         Defendants deny the allegations in Paragraph 126.

         127.     Because of Defendants’ breach, Plaintiffs and other similarly situated employees

have been damaged.

                                                  55
76677137.1
             Case 5:20-cv-06067-SRB Document 65 Filed 03/05/21 Page 55 of 83
         ANSWER:         Defendants deny the allegations in Paragraph 127.

         WHEREFORE, Plaintiffs request the Court enter judgment for Plaintiffs individually

and on behalf of all similarly situated employees awarding the following relief:

         a.       class action certification of Plaintiffs’ breach of contract claim and an order

                  appointing Stueve Siegel Hanson LLP and McClelland Law Firm, P.C. as class

                  counsel;

         b.       compensatory damages for breach of contract; and

         c.       any further relief that the Court may deem just and equitable.

         ANSWER: Defendants deny Plaintiffs are entitled to any relief, including relief

requested in the “WHEREFORE” Paragraph for “COUNT V.”

                                             COUNT VI

                             Alleged Unjust Enrichment/Quantum Meruit

                                  Gaming License Deduction Policy

                       (All Plaintiffs assert this claim against all Defendants)

         128.     Defendants benefited from the work performed by Plaintiffs and other similarly

situated employees during the work weeks when Defendants deducted the costs of gaming

licenses from Plaintiffs’ and other similarly situated employees’ wages. In deducting the costs

for gaming licenses from Plaintiffs’ and other similarly situated employees’ wages, Defendants

were receiving a benefit (the work) for which it had not paid wages due and owing.

         ANSWER:         Defendants deny the allegations in Paragraph 128.

         129.     Defendants were aware or should have been aware that they were receiving the

benefit of this unpaid work at the time the work was being performed and accepted and retained

that benefit without paying fair compensation for the same.

         ANSWER:         Defendants deny the allegations in Paragraph 129.

                                                  56
76677137.1
             Case 5:20-cv-06067-SRB Document 65 Filed 03/05/21 Page 56 of 83
         130.     Defendants’ acceptance and retention of the benefit of Plaintiffs and the other

similarly situated employees’ unpaid labor was inequitable and resulted in Defendants being

unjustly enriched.

         ANSWER:         Defendants deny the allegations in Paragraph 130.

         WHEREFORE, Plaintiffs request the Court enter judgment for Plaintiffs individually

and on behalf of all similarly situated employees awarding the following relief:

         a.       class action certification of Plaintiffs’ unjust enrichment claim and an order

                  appointing Stueve Siegel Hanson LLP and McClelland Law Firm, P.C. as class

                  counsel;

         b.       compensatory damages for breach of contract; and

         c.       any further relief that the Court may deem just and equitable.

         ANSWER: Defendants deny Plaintiffs are entitled to any relief, including relief

requested in the “WHEREFORE” Paragraph for “COUNT VI.”

                                             COUNT VII

  Alleged Violation of the Employee Retirement Income Security Act of 1974, 29 U.S.C. §
                                          1132

Alleged Unlawful Wellness Program that Discriminates Based on an Impermissible Health
                                       Factor

             (Plaintiffs Hammond and Layton assert this claim against Defendant PNG)

         131.     ERISA § 702, 29 U.S.C. § 1182, prohibits group health plans from discriminating

against individuals in eligibility and continued eligibility for benefits and in individual premium

or contribution rates on the basis of any health-status related factor.

         ANSWER:         The allegations in Paragraph 131 are legal statements and conclusions

to which no response is required. To the extent a response is required, Defendant PNG




                                                  57
76677137.1
             Case 5:20-cv-06067-SRB Document 65 Filed 03/05/21 Page 57 of 83
denies all allegations and implications in Paragraph 131. Defendants Hollywood and

Argosy state Count VII is not directed at them and they are not required to answer.

         132.     The regulations in effect at 29 C.F.R. § 2590.702(f)(4) for an outcome-based

wellness program based on an individual satisfying a standard that is related to a health factor,

require, among other things, that the following two factors be met in order for the outcome-based

wellness program to satisfy an exception to the general prohibitions against discrimination on the

basis of any health-status related factor:

                  a.    “The full reward under the outcome-based wellness program must be

                        available to all similarly situated individuals”, which means that the

                        wellness program must allow “a reasonable alternative standard (or waiver

                        of the otherwise applicable standard) for obtaining the reward for any

                        individual who does not meet the initial standard based on the

                        measurement, test, or screening” (29 C.F.R. § 2590.702(f)(4)(iv)(A)

                        (emphasis added); and

                  b.    “The plan or issuer must disclose in all plan materials describing the terms

                        of an outcome-based wellness program . . . the availability of a reasonable

                        alternative standard to qualify for the reward (and, if applicable, the

                        possibility of waiver of the otherwise applicable standard) . . . [unless] plan

                        materials merely mention that such a program is available, without

                        describing its terms . . . .” (Id. § 29 C.F.R. § 2590.702(f)(4)(v)).

         ANSWER:        The allegations in Paragraph 132 are legal statements and conclusions

to which no response is required. To the extent this Paragraph relies on 29 C.F.R. §

2590.702, Defendant PNG states that the regulation speaks for itself and specifically denies



                                                  58
76677137.1
             Case 5:20-cv-06067-SRB Document 65 Filed 03/05/21 Page 58 of 83
any characterization or mischaracterization thereof. Defendant PNG denies all remaining

allegations and implications in Paragraph 132. Defendants Hollywood and Argosy state

Count VII is not directed at them and they are not required to answer.

         133.     Defendant PNG sponsors a group health insurance plan for its employees within

the meaning of ERISA. See 29 U.S.C. §§ 1182, 1191b(a)(1).

         ANSWER:        Defendant PNG admits that PNG sponsors a group health insurance

plan in which certain individuals have the opportunity to participate. Defendant PNG

denies that PNG employs or employed Plaintiffs. To the extent this Paragraph relies on

ERISA, Defendant PNG state that ERISA speaks for itself and specifically denies any

characterization or mischaracterization thereof. Defendant PNG deny all remaining

allegations and implications in Paragraph 133. Defendants Hollywood and Argosy state

Count VII is not directed at them and they are not required to answer.

         134.     As a part of this group health insurance plan, Defendant PNG penalizes

participants (and their dependents) who have used tobacco products within the prior three

months of enrollment $50 per month (for one tobacco user) or $100 per month (for two tobacco

users). Defendant PNG refers to this as the Tobacco Surcharge.

         ANSWER:        Defendant PNG admits that PNG’s group health insurance plan

imposes a charge upon participants and dependents who fail to satisfy certain conditions

relating to tobacco usage, and that this charge is sometimes referred to as the “Tobacco

Surcharge.” Defendant PNG denies all remaining allegations and implications in

Paragraph 134. Defendants Hollywood and Argosy state Count VII is not directed at them

and they are not required to answer.




                                                59
76677137.1
             Case 5:20-cv-06067-SRB Document 65 Filed 03/05/21 Page 59 of 83
         135.     Plaintiff Hammond participated in Defendant PNG’s group health insurance plan

from (at least) 2014 through 2020. In each plan year, Plaintiff Hammond was subject to the

Tobacco Surcharge. For example, in 2020, Defendant PNG charged Plaintiff Hammond $184.64

in Tobacco Surcharges through September 3, 2020.

         ANSWER:         Defendant PNG admit Plaintiff Hammond participated in PNG’s

group health insurance plan throughout her employment with Argosy. Defendant PNG

further admit Plaintiff Hammond paid $184.64 in a tobacco surcharge for 2020 as of

September 3, 2020. Defendant PNG deny all remaining allegations in Paragraph 135.

Defendants Hollywood and Argosy state Count VII is not directed at them and they are not

required to answer.

         136.     Plaintiff Layton participated in Defendant PNG’s group health insurance plan

from (at least) 2014 through the present. In each plan year, Plaintiff Layton was subject to the

Tobacco Surcharge. For example, in 2019, Defendant PNG charged Plaintiff Layton $577.00 in

Tobacco Surcharges through December 13, 2019. Plaintiff Layton remains a participant in PNG’s

group health insurance plan today, and remains subject to the Tobacco Surcharge.

         ANSWER: Defendant PNG admits Plaintiff Layton participated in PNG’s group

health insurance plan throughout her employment with Argosy. Defendant PNG further

admits Plaintiff Layton paid $577.00 in a tobacco surcharge for 2019 through December

13, 2019. Defendant PNG denies all remaining allegations in Paragraph 136. Defendants

Hollywood and Argosy state Count VII is not directed at them and they are not required to

answer.

         137.     As explained below, Plaintiffs Hammond and Layton and all other employees

subject to the Tobacco Surcharge at Defendant PNG’s casino properties around the country were



                                                60
76677137.1
             Case 5:20-cv-06067-SRB Document 65 Filed 03/05/21 Page 60 of 83
not offered the full reward of the wellness program because the tobacco cessation program only

applied to the Tobacco Surcharge on a prospective basis (i.e., an employee who successfully

completes the tobacco cessation program does not receive reimbursement for the previously paid

Tobacco Surcharge). As a result, Defendant PNG did not offer Plaintiffs Hammond and Layton

and all other similarly situated employees a reasonable alternative to the Tobacco Surcharge and

violated ERISA’s fiduciary duties.

         ANSWER: Defendant PNG denies the allegations in Paragraph 137. Defendants

Hollywood and Argosy state Count VII is not directed at them and they are not required to

answer.

         138.     The Tobacco Surcharge is premised on a health-status related factor (i.e., tobacco

use) within the meaning of ERISA. This means the Tobacco Surcharge is an outcome-based

wellness program within the meaning of ERISA. See 29 U.S.C. §1182(1)(a); 29 C.F.R. §

2590.702(f)(1)(v).

         ANSWER:         The allegations in Paragraph 138 contain legal conclusions to which

no response is required. To the extent this Paragraph relies on ERISA, Defendant PNG

states that ERISA speaks for itself and specifically denies any characterization or

mischaracterization thereof. To the extent a response is required, Defendant PNG denies

the allegations in Paragraph 138. Defendants Hollywood and Argosy state Count VII is not

directed at them and they are not required to answer.

         139.     Because the Tobacco Surcharge is an outcome-based wellness program under

ERISA, it must provide a reasonable alternative to all similarly situated participants who do not

meet the original criteria (i.e., they use tobacco products). See 29 C.F.R. § 2590.702(f)(4)(iv)(A).




                                                  61
76677137.1
             Case 5:20-cv-06067-SRB Document 65 Filed 03/05/21 Page 61 of 83
         ANSWER:         The allegations in Paragraph 139 contain legal conclusions to which

no response is required. To the extent this Paragraph relies on ERISA, Defendant PNG

states that ERISA speaks for itself and specifically denies any characterization or

mischaracterization thereof. To the extent a response is required, Defendant PNG denies

the allegations in Paragraph 139. Defendants Hollywood and Argosy state Count VII is not

directed at them and they are not required to answer.

         140.     ERISA’s interpreting regulations provide an example of a reasonable alternative

for an outcome-based wellness program involving a tobacco surcharge:

         Example 6 - Tobacco use surcharge with smoking cessation program
         alternative.

         (i)     Facts. In conjunction with an annual open enrollment period, a group
         health plan provides a premium differential based on tobacco use, determined
         using a health risk assessment. The following statement is included in all plan
         materials describing the tobacco premium differential: “Stop smoking today! We
         can help! If you are a smoker, we offer a smoking cessation program. If you
         complete the program, you can avoid this surcharge.” The plan accommodates
         participants who smoke by facilitating their enrollment in a smoking cessation
         program that requires participation at a time and place that are not unreasonably
         burdensome or impractical for participants, and that is otherwise reasonably
         designed based on all the relevant facts and circumstances, and discloses contact
         information and the individual’s option to involve his or her personal physician.
         The plan pays for the cost of participation in the smoking cessation program. Any
         participant can avoid the surcharge for the plan year by participating in the
         program, regardless of whether the participant stops smoking, but the plan can
         require a participant who wants to avoid the surcharge in a subsequent year to
         complete the smoking cessation program again.

         (ii)     Conclusion. In this Example 6, the premium differential satisfies the
         requirements of paragraphs (f)(4)(iii), (iv), and (v). The program is an outcome-
         based wellness program because the initial standard for obtaining a reward is
         dependent on the results of a health risk assessment (a measurement, test, or
         screening). The program is reasonably designed under paragraph (f)(4)(iii) because
         the plan provides a reasonable alternative standard (as required under paragraph
         (f)(4)(iv) of this section) to qualify for the reward to all tobacco users (a smoking
         cessation program). The plan discloses, in all materials describing the terms of the
         program, the availability of the reasonable alternative standard (including contact
         information and the individual’s option to involve his or her personal physician).


                                                  62
76677137.1
             Case 5:20-cv-06067-SRB Document 65 Filed 03/05/21 Page 62 of 83
         Thus, the program satisfies the requirements of paragraphs (f)(4)(iii), (iv), and (v)
         of this section.

See 29 C.F.R. § 2590.702(f)(4)(vi) at Example 6.

         ANSWER:        The allegations in Paragraph 138 contain legal conclusions to which

no response is required. To the extent this Paragraph relies on ERISA, Defendant PNG

states that ERISA speaks for itself and specifically denies any characterization or

mischaracterization thereof. To the extent a response is required, Defendant PNG denies

the allegations in Paragraph 138. Defendants Hollywood and Argosy state Count VII is not

directed at them and they are not required to answer.

         141.     ERISA’s interpreting regulations provide two examples of unreasonable

alternatives for an outcome-based tobacco cessation wellness program that do not satisfy ERISA:

         Example 7 - Tobacco use surcharge with alternative program requiring
         actual cessation.

         (i)     Facts. Same facts as Example 6, except the plan does not provide
         participant F with the reward in subsequent years unless F actually stops smoking
         after participating in the tobacco cessation program.

         (ii)    Conclusion. In this Example 7, the program is not reasonably designed
         under paragraph (f)(4)(iii) of this section and does not provide a reasonable
         alternative standard as required under paragraph (f)(4)(iv) of this section. The
         plan cannot cease to provide a reasonable alternative standard merely because the
         participant did not stop smoking after participating in a smoking cessation
         program. The plan must continue to offer a reasonable alternative standard
         whether it is the same or different (such as a new recommendation from F’s
         personal physician or a new nicotine replacement therapy).

         Example 8 - Tobacco use surcharge with smoking cessation program
         alternative that is not reasonable.

         (i)     Facts. Same facts as Example 6, except the plan does not facilitate
         participant F’s enrollment in a smoking cessation program. Instead the plan
         advises F to find a program, pay for it, and provide a certificate of completion to
         the plan.

         (ii)  Conclusion. In this Example 8, the requirement for F to find and pay for
         F’s own smoking cessation program means that the alternative program is not


                                                  63
76677137.1
             Case 5:20-cv-06067-SRB Document 65 Filed 03/05/21 Page 63 of 83
         reasonable. Accordingly, the plan has not offered a reasonable alternative
         standard that complies with paragraphs (f)(4)(iii) and (iv) of this section and the
         program fails to satisfy the requirements of paragraph (f) of this section.

See 29 C.F.R. § 2590.702(f)(4)(vi) at Examples 7-8.

         ANSWER:        The allegations in Paragraph 141 do not comply with Federal Rules of

Civil Procedure 8(a) and 8(d)(1) and should be stricken by this Court as improper and

immaterial. Indeed, Paragraph 141 does not even discuss Defendant PNG. The

“allegations” in Paragraph 141 are improper legal arguments, interpretations, and

conclusions to which no answer is required. To the extent an answer is required, Defendant

PNG states 29 C.F.R. § 2590.702 speaks for itself and denies any characterization or

mischaracterization thereof. Defendant PNG denies the allegations in Paragraph 141.

Defendants Hollywood and Argosy state Count VII is not directed at them and they are not

required to answer.

         142.     In this case, Defendant PNG’s Tobacco Surcharge is plainly an outcome-based

wellness program. However, Defendant PNG does not offer a reasonable alternative for all

similarly situated employees in violation of ERISA. See 29 U.S.C. § 1182; 29 C.F.R. §

2590.702(f)(4).

         ANSWER:        The allegations in Paragraph 142 contain legal conclusions to which

no response is required. To the extent this Paragraph relies on ERISA, Defendant PNG

states that ERISA speaks for itself and specifically denies any characterization or

mischaracterization thereof. To the extent a response is required, Defendant PNG denies

the allegations in Paragraph 142. Defendants Hollywood and Argosy state Count VII is not

directed at them and they are not required to answer.

         143.     Since, at least, 2014, PNG’s health plan included a Tobacco Surcharge for

employees enrolled in company-sponsored medical coverage who have used tobacco products

                                                 64
76677137.1
             Case 5:20-cv-06067-SRB Document 65 Filed 03/05/21 Page 64 of 83
within the last three months or have participating dependents who have used tobacco products

within the last three months. Since 2019, the Tobacco Surcharge has been $23.08 per bi-weekly

pay period ($50 per month) for one tobacco user, and $46.15 per bi-weekly pay period ($100 per

month) for two tobacco users.

         ANSWER:        Defendant PNG admits that since 2014, PNG’s group health plan has

imposed a charge upon participants and dependents who fail to satisfy certain conditions

relating to tobacco usage, and that since 2019 the amount of the charge has been $23.08 per

pay period for one tobacco user and $46.15 per pay period for two tobacco users.

Defendant PNG denies the remaining allegations in Paragraph 143. Defendants Hollywood

and Argosy state Count VII is not directed at them and they are not required to answer.

         144.     As part of its Tobacco Surcharge, Defendant PNG requires its employees to

complete a Tobacco User Affidavit. Defendant PNG requires its employees to complete the

Tobacco User Affidavit annually when the open enrollment in their health insurance plan begins.

In addition, if an employees’ (or their dependents’) tobacco status changes, they are required to

notify PNG and submit a revised Tobacco User Affidavit.

         ANSWER:        Defendant PNG admits that participants in the group health plan

must submit a Tobacco User Affidavit during open enrollment and upon any change in

their or their dependents’ status. Defendant PNG denies any remaining allegations or

implications in Paragraph 144. Defendants Hollywood and Argosy state Count VII is not

directed at them and they are not required to answer.

         145.     According to PNG’s outcome-based wellness program, if employees or their

dependents enroll in a smoking cessation program, they are eligible to have the Tobacco

Surcharge removed upon completion of the smoking cessation program, and the submission of



                                               65
76677137.1
             Case 5:20-cv-06067-SRB Document 65 Filed 03/05/21 Page 65 of 83
an updated Tobacco User Affidavit. But any adjustments by PNG are on a prospective basis only

- there are no retroactive adjustments to the tobacco user surcharge.

         ANSWER:         Defendant PNG admits participants in the group health plan may

avoid the charge relating to tobacco usage if they complete a smoking cessation program

and submit an updated Tobacco User Affidavit, among other ways. Defendant PNG denies

any remaining allegations or implications in Paragraph 145. Defendants Hollywood and

Argosy state Count VII is not directed at them and they are not required to answer.

         146.     In order to satisfy the requirement to provide a reasonable alternative standard,

the same, full reward must be available under the wellness program to individuals who qualify

by satisfying a reasonable alternative standard (i.e., completing the tobacco use cessation

program) as is provided to individuals who qualify by satisfying the program’s otherwise

applicable standard (i.e., not a tobacco user). Accordingly, while an employee may take some

time to request, establish, and satisfy a reasonable alternative standard, the same, full reward

must be provided to that individual as is provided to individuals who meet the initial standard for

that plan year. (For example, if a calendar year plan offers a health-contingent wellness program

with a premium discount and an individual who qualifies for a reasonable alternative standard

satisfies that alternative on April 1, the plan or issuer must provide the premium discounts for

January, February, and March to that individual.)

         ANSWER:         The allegations in Paragraph 146 contain legal conclusions to which

no response is required. To the extent a response is required, Defendant PNG denies the

allegations in Paragraph 146. Defendants Hollywood and Argosy state Count VII is not

directed at them and they are not required to answer.




                                                 66
76677137.1
             Case 5:20-cv-06067-SRB Document 65 Filed 03/05/21 Page 66 of 83
         147.     Although plans and issuers have flexibility to determine how to provide the

portion of the reward corresponding to the period before an alternative was satisfied (e.g.,

payment for the retroactive period or pro rata over the remainder of the year) as long as the

method is reasonable and the individual receives the full amount of the reward.

         ANSWER:        The allegations in Paragraph 147 contain legal conclusions to which

no response is required. To the extent a response is required, Defendant PNG denies the

allegations in Paragraph 147. Defendants Hollywood and Argosy state Count VII is not

directed at them and they are not required to answer.

         148.     Because PNG refuses to make retroactive adjustments to the tobacco user

surcharge, employees will not receive the full amount of the reward. The tobacco surcharge will

only be removed after completion of the smoking cessation program (and submission of an

updated Tobacco User Affidavit) through the remainder of the plan year. As a result, that

individual would not receive the full reward as is provided to individuals who meet the initial

standard for that plan year (e.g., non-smoker not subject to the tobacco user surcharge).

         ANSWER:        Defendant PNG denies the allegations Paragraph 148. Defendants

Hollywood and Argosy state Count VII is not directed at them and they are not required to

answer.

         149.     Through the above-described outcome-based wellness program, PNG has failed to

satisfy the requirement to provide a reasonable alternative standard. Because Defendant PNG

failed to offer a reasonable alternative standard for the Tobacco Surcharge, it has operated an

illegal wellness program under ERISA because it discriminates on the basis of a health-status

related factor (namely, tobacco use).




                                                67
76677137.1
             Case 5:20-cv-06067-SRB Document 65 Filed 03/05/21 Page 67 of 83
          ANSWER:       Defendant PNG denies the allegations in Paragraph 149. Defendants

Hollywood and Argosy state Count VII is not directed at them and they are not required to

answer.

          150.    As a result, PNG’s imposition of the Tobacco Surcharge violated 29 U.S.C. §

1182, and its collection of the proceeds resulted in it receiving windfall profits in violation of the

law, as the receipt of additional funds reduced its own costs associated with funding the plan and

forestalled its own obligations to make contributions thereto. PNG thus enriched itself at the

expense of its plan’s participants.

          ANSWER:       Defendant PNG denies the allegations Paragraph 150. Defendants

Hollywood and Argosy state Count VII is not directed at them and they are not required to

answer.

          151.    Plaintiffs and the class are authorized to bring suit pursuant to 29 U.S.C. §

1132(a)(2) because they have alleged that PNG has breached its fiduciary duties as outlined

herein.

          ANSWER: Defendant PNG denies the allegations in Paragraph 151. Defendants

Hollywood and Argosy state Count VII is not directed at them and they are not required to

answer.

          152.    Plaintiffs and the class are authorized to bring suit pursuant to 29 U.S.C. §

1132(a)(3) because they have alleged statutory violations of ERISA and seek appropriate

equitable relief to redress said violations.

          ANSWER: Defendant PNG denies the allegations in Paragraph 152. Defendants

Hollywood and Argosy state Count VII is not directed at them and they are not required to

answer.



                                                 68
76677137.1
             Case 5:20-cv-06067-SRB Document 65 Filed 03/05/21 Page 68 of 83
         153.     Defendant PNG has breached its fiduciary duties under ERISA to participants in

the plan because it:

                  a.     failed to act solely in the interest of the participants and beneficiaries of the

                         health plan and for the exclusive purpose of providing benefits to

                         participants and their beneficiaries and defraying reasonable expenses of

                         plan administration, in violation of ERISA. See 29 U.S.C. § 1104(a)(1)(A);

                  b.     failed to discharge its duties in accordance with the documents and

                         instruments governing the health plan insofar as the documents and

                         instruments are consistent with ERISA, in violation of ERISA. See29

                         U.S.C. § 1104(a)(1)(D);

                  c.     caused the health plan to engage in transactions that Defendant PNG knew

                         or should have known constituted a direct or indirect transfer to, or use by

                         or for the benefit of, a party in interest, of assets of the health plan, in

                         violation of ERISA. See 29 U.S.C. § 1106(a)(1)(D);

                  d.     dealt with assets of the health plan in Defendant PNG’s own interests in

                         violation of ERISA § 406(b)(1), 29 U.S.C. § 1106(b)(1);

                  e.     acted on behalf of a party whose interests are adverse to the interests of the

                         health plan or the interests of its participants and beneficiaries, in violation

                         of ERISA. See 29 U.S.C. § 1106(b)(2); and

                  f.     jointly with the health plan, caused the health plan to require participants

                         to pay a premium or contribution which was greater than such premium or

                         contribution for a similarly situated participant enrolled in the health plan

                         on the basis of a health status-related factor in relation to the participant or



                                                   69
76677137.1
             Case 5:20-cv-06067-SRB Document 65 Filed 03/05/21 Page 69 of 83
                         to an individual enrolled under the health plan as a dependent of the

                         individual, in violation of ERISA. See 29 U.S.C. § 1182(b).

         ANSWER:         Defendant PNG denies the allegations in Paragraph 153. Defendants

Hollywood and Argosy state Count VII is not directed at them and they are not required to

answer.

         154.     As a result of its breach of fiduciary duties under ERISA, Defendant PNG must

return all Tobacco Surcharges it obtained from its employees.

         ANSWER:         Defendant PNG denies the allegations in Paragraph 154. Defendants

Hollywood and Argosy state Count VII is not directed at them and they are not required to

answer.

         WHEREFORE, Plaintiffs Hammond and Layton request the Court enter judgment for

Plaintiffs Hammond and Layton, both individually and on behalf of all similarly situated

employees awarding the following relief:

         a.       class action certification of Plaintiff Hammond and Layton’s ERISA claim and an

                  order appointing Stueve Siegel Hanson LLP and McClelland Law Firm, P.C. as

                  class counsel;

         b.       requiring Defendant PNG to reimburse all participants who paid the Tobacco

                  Surcharge from October 1, 2014, through the present plus interest;

         c.       requiring Defendant PNG to revise any Tobacco Surcharge Wellness Program it

                  intends to maintain to comply with ERISA § 702, 29 U.S.C. § 1182, and its

                  implementing regulations;




                                                  70
76677137.1
             Case 5:20-cv-06067-SRB Document 65 Filed 03/05/21 Page 70 of 83
         d.       enjoining Defendant PNG from collecting Tobacco Surcharges until Defendant

                  PNG revises its Tobacco Surcharge Wellness Program to comply with ERISA §

                  702, 29 U.S.C. § 1182, and its implementing regulations;

         e.       imposing a constructive trust on profits received by PNG as a result of fiduciary

                  breaches committed by it or for which it is liable, upon which Plaintiffs and

                  members of the class can make claims for equitably vested benefits;

         f.       requiring Defendant PNG to disgorge all unjust enrichment or profits received as

                  a result of fiduciary breaches committed by it or for which it is liable;

         g.       imposing the equitable remedy of surcharge and requiring PNG return all funds it

                  derived from the illegal Tobacco Surcharge;

         h.       awarding Plaintiffs Hammond and Layton’s counsel attorneys’ fees and costs

                  consistent with ERISA’s fee and cost shifting provisions for the costs of

                  prosecuting this action; and

         i.       any further relief that the Court may deem just and equitable.

         ANSWER: Defendant PNG denies Plaintiffs are entitled to any relief, including

relief requested in the “WHEREFORE” Paragraph for “COUNT VII.” Defendants

Hollywood and Argosy state Count VII is not directed at them and they are not required to

answer.

                                    DEMAND FOR JURY TRIAL

         Pursuant to Federal Rule of Civil Procedure 38, Plaintiffs hereby demand a trial by jury

on all issues so triable.

         ANSWER:         Defendants deny Plaintiffs are entitled to a jury trial on any claim,

including any claim brought under ERISA, or any relief.

                                         GENERAL DENIAL

                                                    71
76677137.1
             Case 5:20-cv-06067-SRB Document 65 Filed 03/05/21 Page 71 of 83
         Defendants deny each and every allegation contained in the Third Amended Complaint

not specifically admitted herein.

                 ADDITIONAL AFFIRMATIVE DEFENSES AND RESPONSES

         1.       Plaintiffs’ Third Amended Complaint fails to state a claim upon which relief may

be granted.

         2.       Plaintiffs’ claims, and those of the members of the putative collective or class

they seek to represent, are barred because all such individuals were properly compensated in

accordance with all applicable laws at all relevant times.

         3.       Plaintiffs’ claims, and those of the members of the putative collective or class

they seek to represent, are barred because they suffered no injury or damage as a result of any act

or omission of Defendants.

         4.       Plaintiffs, and the putative collective or class they seek to represent, participated

in lawful tip pools, including developing, implementing, and supervising such pools pursuant to

their own policies, practices or rules regarding how their tips or tokes would be collected,

counted, and shared.

         5.       Plaintiffs’ tip pool claims, and those of the members of the putative collective or

class they seek to represent, are equitably barred as Plaintiffs (and other Table Games Dealers

with whom Plaintiffs share tips) created, implemented, and supervised the tip or toke pool and

the sharing of tips with all individuals the employees deemed appropriate; neither Plaintiffs, nor

those they seek to represent, are allowed to benefit from their own independent and voluntary

decisions and actions.

         6.       Plaintiffs’ claims and those of the members of the putative collective or class they

seek to represent, are equitably barred in whole or in part based on the failure of Plaintiffs, or



                                                   72
76677137.1
             Case 5:20-cv-06067-SRB Document 65 Filed 03/05/21 Page 72 of 83
members of the putative collective or class they seek to represent, to maintain documents related

to the policies, practices, or rules they created, implemented, and supervised regarding how their

tips or tokes would be collected, counted, and shared.

         7.       Plaintiffs’ deduction-related claims, and those of the members of the putative

collective or class they seek to represent, fail as a matter of law because the alleged deductions

were permissible under applicable law.

         8.       Plaintiffs’ deduction-related claims, and those of the members of the putative

collective or class they seek to represent, fail as a matter of law because the alleged deductions

were not for the benefit of their employers or alleged employers.

         9.       Plaintiffs’ deduction-related claims, and those of the members of the putative

collective or class they seek to represent, fail because Plaintiffs, and those they seek to represent,

lack standing to pursue such claims, as they either (a) never had a deduction made during the

relevant time period or (b) no deduction ever took the Plaintiffs’ weekly wages below any

statutory minimum.

         10.      Plaintiffs’ deduction-related claims, and those of the members of the putative

collective or class they seek to represent, fail as Missouri does not prohibit (expressly or

otherwise) the deduction of an individual’s state-required license.

         11.      Plaintiffs’ claims, and those of the members of the putative classes they seek to

represent, are barred because Defendants have fully performed any and all contractual, statutory

or other duties owed under applicable law.

         12.      Plaintiffs’ claims, and/or those of the members of the putative collective or class

they seek to represent, are barred, in whole or in part, by the applicable statutes of limitations or

repose. To the extent the Third Amended Complaint seeks relief for any alleged unlawful



                                                  73
76677137.1
             Case 5:20-cv-06067-SRB Document 65 Filed 03/05/21 Page 73 of 83
conduct that occurred outside the applicable limitations or repose periods, whether with respect

to Plaintiffs or members of the putative collective or class Plaintiffs seek to represent, such

claims are time-barred under the FLSA, ERISA, and state law.

         13.      The statute of limitations under the FLSA is two years, unless the causes of action

arose out of a willful violation (in which case the statute of limitations is three years). Plaintiffs’

claims, and those of the members of the putative collective or class they seek to represent, do not

arise out of a willful violation.

         14.      Plaintiffs’ claims, and those of the members of the putative collective they seek to

represent, are limited based on the date Plaintiffs or members of the putative collective filed a

consent to join form consistent with 29 U.S.C. § 216(b).

         15.      This suit cannot be maintained as a class or collective action, and Plaintiffs cannot

meet the standards necessary to certify a class or collective action, because Plaintiffs are not

similarly situated to one another and/or the putative collective or class they seek to represent.

Likewise, Plaintiffs’ claims, and those of the members of the putative collective or class they

seek to represent, are not similarly situated to one another. There is no single or common policy;

Plaintiffs’ claims require individualized inquiries and proof; and Plaintiffs’ damages require

individualized inquiries and proof, all of which require separate trials.

         16.      Plaintiffs’ Third Amended Complaint fails to identify a cognizable class under

Federal Rule of Civil Procedure 23. Plaintiffs have failed to adequately and properly identify

with particularity the putative class they purport to represent. Plaintiffs and/or Plaintiffs’ counsel

cannot adequately represent the purported class. Plaintiffs’ claims are not typical of those of the

putative class. Plaintiffs’ claims do not involve common issues of law or fact that predominate

over the remaining issues of law or fact. The putative class of plaintiffs is not so numerous that a



                                                   74
76677137.1
             Case 5:20-cv-06067-SRB Document 65 Filed 03/05/21 Page 74 of 83
collective or class action is appropriate. A collective or class action is not a superior method of

resolving the claims of the putative class.

         17.      Individual issues predominate, and therefore a collective or class action is

improper.

         18.      Certain interests of the alleged putative group that Plaintiffs purport to represent

are in conflict with the interests of all or certain sub-groups of the members of the alleged

putative group.

         19.      If this Court were to certify this action as a class or collective action and award

damages (which it should not), any award of liquidated, multiple, duplicate, or punitive damages

would deny Defendants due process of law.

         20.      Any acts or omissions giving rise to this action occurred in good faith and with

reasonable grounds for believing the actions or omissions were not in violation of the law.

         21.      Plaintiffs have failed to allege, with respect to themselves and members of the

putative collective or class, facts sufficient to allow for an award of additional tips, minimum

wage, overtime, other pay, liquidated damages, costs, attorneys’ fees, or any other relief in law

or equity pursuant to the FLSA, any states’ law, or otherwise.

         22.      Plaintiffs’ claims for liquidated damages, with respect to themselves or members

of the putative collective or class, are barred because Defendants did not engage in any conduct

that would rise to the level required to sustain an award of liquidated damages and/or because

there is or was an active “dispute” regarding liability.

         23.      Plaintiffs’ claims, with respect to themselves or members of the putative

collective or class, are barred in whole or in part, under the doctrines of waiver, estoppel,

ratification, laches, preemption, forfeiture, and/or unclean hands.



                                                   75
76677137.1
             Case 5:20-cv-06067-SRB Document 65 Filed 03/05/21 Page 75 of 83
         24.      Certain members of the putative collective or class are barred from recovery

because they signed, or will sign, an agreement that unconditionally releases Defendants from

liability.

         25.      Plaintiffs’ claims, and those of the members of the putative collective or class

they seek to represent, fail against Defendant Pinnacle Entertainment, Inc., because Pinnacle did

not employ (jointly or otherwise) Plaintiffs or any members of the putative collective or class.

         26.      Plaintiffs’ claims, and those of the members of the putative collective or class

they seek to represent, against Argosy and Hollywood fail as a matter of law to the extent they

did not employ certain Plaintiffs and/or members of the putative collective or class.

         27.      Missouri law does not provide relief for some or all of Plaintiffs’ claims as

pleaded in Plaintiffs’ initial or Third Amended Complaint.

         28.      Plaintiffs’ claims, and those of the members of the putative collective or class

they seek to represent, fail because Plaintiffs and members of the putative collective or class lack

standing and/or have suffered no concrete harm entitling them to relief.

         29.      At all material times, Plaintiffs and members of the putative collective or class

were paid all sums of money to which they were entitled as employees and/or all amounts

allegedly due and owing.

         30.      Plaintiffs’ claims, and those of the members of the putative collective or class

they seek to represent, are barred, in whole or in part, by the provisions of Section 11 of the

Portal-to-Portal Act, 29 U.S.C. § 260, because Defendants acted in good faith to comply with the

FLSA and had reasonable grounds for believing they were in compliance with the FLSA and

state law. Defendants also assert a lack of willfulness or intent to violate the FLSA or state law

as a defense to any claim for liquidated damages. No act or omission of Defendants which is



                                                 76
76677137.1
             Case 5:20-cv-06067-SRB Document 65 Filed 03/05/21 Page 76 of 83
alleged to violate the FLSA or state law was willful, knowing, or in reckless disregard for the

provisions of the law.

         31.      Plaintiffs’ claims, and those of the members of the putative collective or class

they seek to represent, are barred, in whole or in part, by the provisions of Section 10 of the

Portal-to-Portal Act, 29 U.S.C. § 259, because actions taken in connection with Plaintiffs’

compensation were done in good faith, in conformity with and reliance upon written

administrative regulations, orders, rulings, approvals, interpretations, and written and unwritten

administrative practices or enforcement policies of the Administrator of the Wage and Hour

Division of the United States Department of Labor.

         32.      Plaintiffs’ claims, and/or those of the members of the putative collective or class

they seek to represent, are barred in whole or in part by the de minimis doctrine.

         33.      Plaintiffs’ claims, and/or those of the members of the putative collective or class

they seek to represent, are barred in whole or in part by res judicata, the terms of a settlement, or

issue preclusion.

         34.      Plaintiffs’ claims to minimum wage payments, and those of the members of the

putative collective or class they seek to represent, are barred in whole or in part, by the

provisions of 29 U.S.C. § 206(g) and 29 C.F.R. § 786.300.

         35.      If Plaintiffs, or members of the putative collective or class they seek to represent,

establish any violation under the FLSA or any state law, and establish that any sums are due and

owing, Defendants are entitled to a set-off against the sum to the extent paid, tendered, waived,

compromised, and/or released prior to the adjudication herein, including but not limited to those

amounts paid, tendered, waived, compromised, and/or released through any other proceeding,

either formal or informal.



                                                   77
76677137.1
             Case 5:20-cv-06067-SRB Document 65 Filed 03/05/21 Page 77 of 83
         36.      Plaintiffs’ claims, and those of the members of the putative collective or class

they seek to represent, for damages are duplicative; to the extent the damages for such claims are

duplicative, such claims and damages fail and should be disregarded.

         37.      Defendants are entitled to an offset against any damages awarded for amounts

paid to Plaintiffs, and/or retained by Plaintiffs, or any putative collective or class they seek to

represent, to which they were not otherwise entitled, including but not limited to wage

overpayments.

         38.      Plaintiffs’ claims, and those of the members of the putative collective or class

they seek to represent, are barred to the extent Defendants exercised reasonable care to prevent

and correct the alleged claims, and Plaintiffs unreasonably failed to take advantage of any

preventative or corrective opportunities provided by Defendants to avoid the harm alleged, or

otherwise take action to mitigate their damages.

         39.      Plaintiffs’ claims, and those of the members of the putative collective or class

they seek to represent, fail to the extent they are barred by applicable collective bargaining

agreements, including such agreements that preclude Plaintiffs from asserting claims as a class

and/or collective action.

         40.      Some or all of Plaintiffs’ claims, and/or those of the members of the putative

collective or class group they seek to represent, are preempted by § 301 of the Labor

Management Relations Act.

         41.      Plaintiffs’ claims, and those of the members of the putative collective or class

they seek to represent, are barred to the extent they are (or were at any time during the relevant

time period) exempt employees who are not subject to minimum or overtime wage laws or

regulations under one or more of the FLSA’s or state laws’ exceptions or exemptions.



                                                 78
76677137.1
             Case 5:20-cv-06067-SRB Document 65 Filed 03/05/21 Page 78 of 83
         42.      An award of civil penalties under the circumstances of this case would constitute

an excessive fine and otherwise would be in violation of Defendants’ due process and other

rights under the United States Constitution and applicable state constitutions.

         43.      To the extent Plaintiffs, or members of the putative collective or class they seek to

represent, acted contrary to any employment policies, procedures, or other employer instructions,

Defendants are not liable for any alleged damage caused thereby.

         44.      Plaintiffs’ claims, and those of the members of the putative collective or class

they seek to represent, are barred to the extent any alleged unpaid activities were not principal

activities under the Portal-to-Portal Act.

         45.      Plaintiffs’ claims, and those of the members of the putative collective or class

they seek to represent, are barred to the extent any activities are preliminary or postliminary

activities as determined under the Portal-to-Portal Act.

         46.      Plaintiffs’ claims, and those of the members of the putative collective or class

they seek to represent, are barred to the extent Plaintiffs seek recovery for time that is not

compensable time under the FLSA or applicable state law, or to the extent Plaintiffs did not work

over 40 hours in any given work week and, therefore, are not entitled to overtime.

         47.      Plaintiffs’ claims, and those of the members of the putative collective or class

they seek to represent, are barred, in whole or in part, by the doctrine of accord and satisfaction.

         48.      Any award of attorneys’ fees or costs, which the Court should not award, must be

“reasonable” or “reasonable and necessary,” and must not include fees or costs related to time

the attorneys spent advancing unsuccessful claims.




                                                   79
76677137.1
             Case 5:20-cv-06067-SRB Document 65 Filed 03/05/21 Page 79 of 83
         49.      Plaintiffs’ claims, and those of the members of the putative class they seek to

represent, are barred, in whole or in part, by their lack of statutory standing as participants,

beneficiaries, or otherwise, to bring claims under ERISA § 502.

         50.      Plaintiffs’ claims, and those of the members of the putative class they seek to

represent, are barred, in whole or in part, to the extent they failed to exhaust their plan(s)’

administrative remedies and failed to avail themselves of the applicable claims and appeal

procedures set forth in their plan(s).The purported relief sought by Plaintiffs is not recoverable

under ERISA, including because such relief does not constitute “appropriate equitable relief”

under ERISA § 502(a)(3), 29 U.S.C. § 1132(a)(3).

         51.      Defendants were not, or were not acting as, fiduciaries within the meaning of

ERISA with respect to all or some of the purported actions alleged by Plaintiffs.

         52.      To the extent that Plaintiffs’ claims, those of the members of the putative class

they seek to represent, raise issues of plan design or amendment, Defendants are immune from

fiduciary liability under the settlor function doctrine.

         53.      Plaintiffs’ claims, and those of the members of the putative class they seek to

represent, are barred, in whole or in part, to the extent they failed to mitigate any damages or

losses claimed by them.

         54.      Plaintiffs’ claims, and those of the members of the putative class they seek to

represent, do not involve plan assets.

         55.      Plaintiffs’ claims, and those of the members of the putative class they seek to

represent, are barred because Defendants complied with the terms of any applicable plan and

governing plan documents.




                                                  80
76677137.1
             Case 5:20-cv-06067-SRB Document 65 Filed 03/05/21 Page 80 of 83
         56.      No benefits are owed to Plaintiffs under the terms and conditions of any

applicable plan.

         57.      Plaintiffs’ claims, and those of the members of the putative class they seek to

represent, are barred because the plan has not suffered any actual injury or damage.

         Defendants reserve the right to amend or add defenses or claims that may become known

during discovery.

         WHEREFORE, having answered and responded to the allegations in Plaintiffs’ Third

Amended Complaint, Defendants respectfully request this Court: (a) dismiss Plaintiffs’ Third

Amended Complaint with prejudice; (b) deny Plaintiffs’ demands and prayer for relief; (c) award

Defendants their costs and reasonable attorneys’ fees incurred in defense of this action; and (d)

grant such other and further relief as the Court deems just and proper.




                                                 81
76677137.1
             Case 5:20-cv-06067-SRB Document 65 Filed 03/05/21 Page 81 of 83
                                                Respectfully submitted,

                                                POLSINELLI PC


                                                By:/s/ Denise K. Drake
                                                   DENISE K. DRAKE (MO #43351)
                                                   JASON N.W. PLOWMAN (MO #67495)
                                                   KAITLIN E. GALLEN (MO #65913)
                                                   900 W. 48th Place, Suite 900
                                                   Kansas City, MO 64112
                                                   Telephone: (816) 753-1000
                                                   Facsimile: (816) 753-1536
                                                   ddrake@polsinelli.com
                                                   jplowman@polsinelli.com
                                                   kgallen@polsineli.com

                                                   D. JACK BLUM (admitted pro hac vice)
                                                   1401 I Street, NW, Suite 800
                                                   Washington, D.C. 20005
                                                   Telephone: (202) 772-8483
                                                   Facsimile: (202) 783-3535
                                                   jack.blum@polsinelli.com

                                                ATTORNEYS FOR DEFENDANTS




                                           82
76677137.1
             Case 5:20-cv-06067-SRB Document 65 Filed 03/05/21 Page 82 of 83
                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on the 5th day of March 2021, a true and correct
copy of the above and foregoing was electronically filed with the Clerk of the Court by using the
Court’s eFiling System, which sends a notice of electronic filing constituting service to the
following:

George A. Hanson                                 Ryan L. McClelland
Alexander T. Ricke                               Michael J. Rahmberg
Caleb Wagner                                     McClelland Law Firm
Stueve Siegel Hanson LLP                         The Flagship Building
460 Nichols Road, Suite 200                      200 Westwoods Drive
Kansas City, MO 64112                            Liberty, MO 64068-1170
hanson@stuevesiegel.com                          (816) 781-0002
ricke@stuevesiegel.com                           Fax: (816) 781-1984
wagner@stuevesiegel.com                          ryan@mcclellandlawfirm.com
Tel.: (816) 714-7100                             mrahmberg@mcclellandlawfirm.com
Fax: (816) 714-7101
                                                 ATTORNEYS FOR PLAINTIFF
ATTORNEYS FOR PLAINTIFF


                                            /s/ Denise K. Drake
                                            Attorney for Defendants




                                               83
76677137.1
             Case 5:20-cv-06067-SRB Document 65 Filed 03/05/21 Page 83 of 83
